         Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 1 of 89




             IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF TEXAS
                        AUSTIN DIVISION
                               )
                               )
     KRISTINA KING and KEN     )
     KING,                     )
                               )
            Plaintiffs,
                               )
     v.                        )        CIVIL ACTION
                               )
     7-ELEVEN, INC.,           )         1:19-cv-00338
                               )
           Defendant.

                                  COMPLAINT

                            I. INTRODUCTION

      Plaintiffs, Kristina King and Ken King (hereinafter “the Kings”), file this

Title III, ADA action, pursuant to 42 U.S.C. §12181, et seq. In Count One of the

Complaint, Plaintiffs seek to enjoin the Defendant to remove architectural barriers.

In Count Two of the Complaint, the Plaintiffs seek to enjoin the Defendant to

maintain policies, practices, and procedures necessary to maintain the premises free

of architectural barriers both now and once the barriers are removed. In Count Three

of the Complaint, the Plaintiffs seek to enjoin the Defendant’s use of the premises

to provide full and equal enjoyment of the premises to the disabled. Counts Two

and Three of the Complaint seek independent relief in addition to the removal of

architectural barriers. Count Four of the Complaint seek to enjoin the Defendant’s


                                                                         Page 1 of 89
         Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 2 of 89




failure to design and construct the establishment to ADA compliance. In Count Five

of the Complaint, the Plaintiffs seek to enjoin the Defendant to remediate its website

which fails to integrate an accessible platform usable by disabled individuals. In

Count Six of the Complaint, the Plaintiffs seek to enjoin the Defendant’s failure to

take necessary steps to ensure the Plaintiffs are not denied services, segregated, or

otherwise treated differently than individuals who do not have disabilities via the

services offered on www.7-eleven.com.

             JURISDICTION, PARTIES, AND ARTICLE III STANDING

1. Because this is an action for declaratory and injunctive relief pursuant to Title III

   of the Americans with Disabilities Act (hereinafter referred to as the “ADA”), 42

   U.S.C. §12181, et seq., and its implementing regulations, this Court is vested

   with original jurisdiction under 28 U.S.C. §1331 and §1343.

2. Venue is proper in this Court, the United States District Court for the Western

   District of Texas, pursuant to Title 28, U.S.C. §1391 and the Local Rules of the

   United States District Court for the Western District of Texas.

3. Plaintiff, Kristina King is paraplegic. Specifically, Mrs. King suffered a spinal

   cord injury and is permanently confined to a wheelchair that limits her ability to

   perform manual tasks, walk, stand, lift, bend, and grab, all of which are major

   life activities pursuant to 42 U.S.C. §12102 (2)(A). As result of Mrs. King’s

   disability, she requires the use of mobility aids and assistive technology. Because

                                                                            Page 2 of 89
         Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 3 of 89




   she suffers a physical impairment substantially limiting one or more major life

   activities, Mrs. King is disabled pursuant to the ADA. 42 U.S.C. § 12102; see

   also 28 C.F.R. § 36.104.

4. Plaintiff, Ken King, is married to Kristina King and is not disabled. However, as

   result of association with a disabled individual, Mr. King suffered associational

   discrimination under the ADA pursuant to 42 U.S.C §12182(b)(1)(E); 28 C.F.R.

   §36.205. “In order to have Article III and statutory standing to bring an

   associational discrimination claim under the ADA, ‘a plaintiff must allege some

   ‘specific, direct and separate injury’ as a result of association with a disabled

   individual.” Nevarez v. Forty Niners Football Company, LLC., No. 16-CV-

   07013-LHK, 2017 WL 3288634, at *5 (N.D. Cal. Aug. 1, 2017).

5. Mr. King suffered a direct and separate injury because he assisted and

   accompanied Mrs. King on all her visits to the 7-Eleven stores. It was his own

   desire to visit the stores with Mrs. King, but he suffered injuries in doing so

   because the Defendant denied Mrs. King full and equal accessibility. Mr. King

   experienced    frustration,   emotional    distress,   physical   exhaustion    and

   discrimination as result of being forced to assist his disabled wife to traverse and

   overcome numerous access barriers at the stores.

6. Defendant, 7-Eleven, Inc. (hereinafter “7-Eleven”), is a corporation that is both

   registered to conduct business and is conducting business within the State of


                                                                           Page 3 of 89
         Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 4 of 89




   Texas sufficient to create both general and specific in personam jurisdiction.

   Upon information and belief, 7-Eleven owns and operates the real properties and

   its improvements located at 1403 S Lamar Blvd, Austin, TX 78704; 2820 S

   Lamar Blvd, Austin, TX 78704; and 2620 Lake Austin Blvd, Austin, TX 78703.

   7-Eleven convenience stores are a place of public accommodation pursuant to 42

   U.S.C. § 12181(7).

7. Upon information and belief, 7-Eleven, Inc. “owns” the public internet website

   www.7-eleven.com and the goods and services offered on the world-wide

   website services that are available to the public at 7-Eleven stores. It is therefore,

   pursuant to 42 U.S.C. § 12182, responsible for creating, implementing, and

   maintaining policies, practices and procedures, and further, providing auxiliary

   aids and services to its web-based services. 42 U.S.C. § 12182. Consistent with

   the text and legislative history of the ADA, the Department of Justice (hereinafter

   “Department”) has long affirmed the application of Title III of the ADA to

   websites of public accommodations. Legislative history also supports that

   websites of public accommodations are covered under Title III. Congress’

   purpose in enacting the ADA was “to provide a clear and comprehensive national

   mandate for the elimination of discrimination against individuals with

   disabilities,” 42 U.S.C. § 12101(b)(1), having found that “discrimination against

   individuals with disabilities persists in such critical areas as . . . public


                                                                             Page 4 of 89
         Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 5 of 89




   accommodations . . .” and that “many people with physical or mental disabilities

   have been precluded from [fully participating in all aspects of society].” 42

   U.S.C. § 12101(a)(3) and (1). Although the internet did not exist when Congress

   enacted the ADA in 1990, Congress intended to include the use of new and

   evolving technologies by public accommodations and other covered entities in

   meeting their ADA obligations.            Consequently, it is consistent with

   Congressional intent to include within Title III’s coverage the goods and services

   provided by public accommodations over their websites. See Nat’l Fed’n of the

   Blind v. Scribd, 97 F.Supp. 3d 565, 574 (D. Vt. 2015).

8. All events giving rise to this lawsuit occurred in the Western District of Texas

   and the Defendant is a citizen thereof.

9. Plaintiffs, the Kings, have resided in the Austin area for over 10 years and live

   approximately 28 miles from the Defendant’s locations referenced above. The

   Kings shop, eat, and enjoy a variety of entertainment near where 7-Eleven stores

   are located. In fact, the Kings visit the area where 7-Eleven stores are located

   about regularly to shop or browse other shops, dining and entertainment. The

   Kings intend to continue visiting 7-Eleven stores because they offer “convenient

   and user-friendly technology that earns customers free products to having an ice-

   cold SLURPEE® drink”, they are the “leader in convenience” and they

   “constantly put [their] customers at the center of design and development.” Per


                                                                          Page 5 of 89
          Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 6 of 89




    7-Eleven Founder: “Give the customers what they want, when and

    where they want it.” Because of the barriers described below and throughout the

    Complaint, the Plaintiffs have been denied full and equal enjoyment of the

    Defendant’s premises based on Mrs. King’s disabilities.

10. The Kings will return not only to shop at the 7-Eleven stores, but to confirm ADA

    compliance by 7-Eleven. The Kings do not know exactly when they will return

    to the 7-Eleven stores because they have not planned out every shopping trip for

    the rest of their lives. Such specific planning is not necessary to invoke the ADA.

    See, e.g. Parr v. L & L Drive Inn Restaurant, 96 F. Supp.2d 1065, 1079 (D.

    Haw 2000) and Segal v. Rickey's Restaurant and Lounge, Inc. No. 11-61766-cn,

    (S.D. Fla 2012) (“Specification as to date and time of return to this public

    accommodation is impossible due to the nature of the event. Fast food patrons

    visit such restaurants at the spur of the moment.”). The Kings certainly intend to

    return to the 7-Eleven stores, even after all ADA Title III violations are

    remediated.

11. Accordingly, Plaintiff, Mrs. King, has Article III standing to pursue this case

    because (1) she is disabled, pursuant to the statutory and regulatory definition;

    (2) the Defendant’s stores are a place of public accommodation, pursuant to the

    statutory and regulatory definition; (3) she has suffered a concrete and

    particularized injury by being denied access to the stores by architectural barriers,


                                                                             Page 6 of 89
           Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 7 of 89




     by being denied access by the Defendant’s practices described throughout this

     Complaint, and by being denied full and equal enjoyment of the use of the stores

     as the able-bodied, as described throughout the Complaint, and (4) because of

     these injuries there exists a genuine threat of imminent future injury, as described

     below.

12. Plaintiff, Mr. King, has Article III standing to pursue this case under associational

     discrimination pursuant to 42 U.S.C §12182(b)(1)(E); 28 C.F.R. §36.205,

     because (1) he has association to a disabled individual as Mrs. King’s husband;

     (2) the Defendant’s stores are a place of public accommodation pursuant to the

     statutory and regulatory definition; (3) he has suffered a separate concrete and

     particularized injury because he experienced frustration, emotional distress,

     physical exhaustion, and discrimination as further described in Paragraph 5, and

     (4) because of these injuries there exists a genuine threat of imminent future

     injury, as described below.

                            I.     PLAINTIFFS’ CLAIMS

 ADA, Title III

13. On or about July 26, 1990, Congress enacted Title III of the ADA, 42 U.S.C.

     §12181 et seq. Commercial enterprises were provided one and a half years from

     enactment of the statute to implement its requirements. The effective date of Title

     III of the ADA was January 26, 1992. (42 U.S.C. §12181; 20 C.F.R. §36.508 (A);
                                                                             Page 7 of 89
          Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 8 of 89




    see also, § 36.304).

14. Pursuant to 42 U.S.C. § 12181(7) and 28 C.F.R. § 36.104, the Defendant’s

    establishments are a place of public accommodation in that it is a convenience

    store providing goods and services to the public. Accordingly, it is covered by the

    ADA and must comply with the Act.

                            COUNT ONE
   VIOLATION OF THE AMERICANS WITH DISABILITIES ACT, TITLE III
                  42 U.S.C. § 12182(b)(2)(A)(iv)
                       (Architectural Barriers)

   Defendant’s Existing Facility Is Subject to the 2010 ADA Design Standards
          for the Portions of the Facility Addressed in this Complaint

15. The Plaintiffs are informed and believe based on publicly available information

    that the building in which 7-Eleven is located at 1403 S Lamar Blvd, Austin, TX

    78704 was first constructed in 1999. The Plaintiffs are informed and believe

    based on publicly available information that the building in which 7-Eleven is

    located at 2820 S Lamar Blvd, Austin, TX 78704 was first constructed in 1982.

    The Plaintiffs are informed and believe based on publicly available information

    that the building in which 7-Eleven is located at 2620 Lake Austin Blvd, Austin,

    TX 78703 was first constructed in 1984.

16. The Plaintiffs are further informed and believe based on publicly available

    information that the establishment in which the 7-Eleven is located at 1403 S

    Lamar Blvd, Austin, TX 78704, underwent alterations and/or improvements to


                                                                           Page 8 of 89
          Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 9 of 89




    the establishment in 2009. The Plaintiffs are informed and believe based on

    publicly available information that the establishment in which the 7-Eleven is

    located at 2820 S Lamar Blvd, Austin, TX 78704, underwent alterations and/or

    improvements to the establishment in 1984, 1991, 1996 and 2004. The Plaintiffs

    are informed and believe based on publicly available information that the

    establishment in which the 7-Eleven is located at 2620 Lake Austin Blvd, Austin,

    TX 78703, underwent alterations and/or improvements to the establishment in

    1991 and 2004.

17. The ADA was enacted requiring that facilities constructed prior to January 26,

    1992, are considered an existing facility, such that those facilities must remove

    architectural barriers where such removal is readily achievable. 42 U.S.C. §

    12182(b)(2)(A)(iv). All alterations made to existing facilities after January 26,

    1992, and all new construction after January 26, 1993, must be readily accessible

    to and usable by individuals with disabilities, including individuals who use

    wheelchairs. 42 U.S.C. § 12183(a) - (b). 28 C.F.R. § 36.402. “Readily accessible

    to and usable by . . .” is the new construction standard, which requires compliance

    with the Department of Justice standards. 42 U.S.C. § 12183(a)(1); 28 C.F.R. §

    36.406. The only defense for failing to provide readily accessible and usable

    buildings constructed under the new construction standards is if the design and

    construction of the building to be readily accessible and usable is structurally


                                                                           Page 9 of 89
         Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 10 of 89




    impracticable. 42 U.S.C. § 12183(a)(1). The structural impracticability defense

    applies only in rare circumstances of extraordinary terrain. 28 C.F.R. § 36.401(c).

    “Readily accessible to and usable by . . .” is also the alterations standard. 42

    U.S.C. § 12183(a)(2). Alterations must be made to the maximum extent feasible.

    42 U.S.C. § 12183(a)(2); 28 C.F.R. § 36.402. An alteration is a change to a place

    of public accommodation or commercial facility that affects or could affect the

    usability of the facility or any part thereof. 28 C.F.R. § 36.402(b).

18. New construction and alterations must comply with either the Justice

    Department’s 1991 Standards for Accessible Design, or the 2010 Standards for

    Accessible Design. 28 C.F.R. § 36.406 establishes whether the 1991 Standards

    for Accessible Design or 2010 Standards for Accessible Design apply: New

    construction and alterations subject to §§ 36.401 or 36.402 shall comply with the

    1991 Standards if the date when the last application for a building permit or

    permit extension is certified to be complete by a State, county, or local

    government is before September 15, 2010, or if no permit is required, if the start

    of physical construction or alterations occurs before September 15, 2010. 28

    C.F.R. § 36.406(a)(1). New construction and alterations subject to §§ 36.401 or

    36.402 shall comply either with the 1991 Standards or with the 2010 Standards if

    the date when the last application for a building permit or permit extension is

    certified to be complete by a State, county, or local government is on or after


                                                                            Page 10 of 89
         Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 11 of 89




    September 15, 2010, and before March 15, 2012, or if no permit is required, if

    the start of physical construction or alterations occurs on or after September 15,

    2010, and before March 15, 2012. 28 C.F.R. § 36.406(a)(2). New construction

    and alterations subject to §§ 36.401 or 36.402 shall comply with the 2010

    Standards if the date when the last application for a building permit or permit

    extension is certified to be complete by a State, county, or local government is

    on or after March 15, 2012, or if no permit is required, if the start of physical

    construction or alterations occurs on or after March 15, 2012. Where the facility

    does not comply with the 1991 Standards, the 2010 Standards are applicable. See

    28 C.F.R. § 36.406(5)(ii) which states, “Newly constructed or altered facilities

    or elements covered by §§ 36.401 or 36.402 that were constructed or altered

    before March 15, 2012 and that do not comply with the 1991 Standards shall, on

    or after March 15, 2012, be made accessible in accordance with the 2010

    Standards.”

19. For the architectural barriers at issue in this case, the 2010 Standards for

    Accessible Design are applicable.

 Plaintiffs’ Concrete and Particularized Standing to Pursue an Injunction

20. The Defendant has discriminated, and continue to discriminate, against the

    Plaintiffs, and others who are similarly situated, by denying full and equal access

    to, and full and equal enjoyment of goods, services, facilities, privileges,

                                                                          Page 11 of 89
          Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 12 of 89




    advantages and/or accommodations at Big A in derogation of 42 U.S.C. § 12101

    et seq., and as prohibited by 42 U.S.C. § 12182 et seq. As new construction, the

    building must be readily accessible to and usable by individuals with disabilities.

    42 U.S.C. § 12183 (a) - (b). The Defendant’s failure to remove the existing

    barriers thus violates 42 U.S.C. § 12182(b)(2)(A)(iv), which requires removal of

    architectural barriers.

21. As described above, prior to the filing of this lawsuit, the Plaintiffs were denied

    full and safe access to all the benefits, accommodations, and services offered to

    individuals without disabilities within and about the Defendant’s establishment.

    The Plaintiffs’ access was inhibited by each of the described architectural barriers

    detailed in this Complaint, which remain at the establishment in violation of the

    ADA. Because of the foregoing, the Plaintiffs have suffered an injury-in-fact in

    precisely the manner and form that the ADA was enacted to guard against.

22. The Defendant also has discriminated, and continues to discriminate against the

    Plaintiff, Mr. King, by denying equal goods, services, facilities, privileges,

    advantages, accommodations, and/or other opportunities at 7-Eleven stores based

    on the known disability of an individual with whom Mr. King is known to have

    a relationship and association. Mr. King assisted and accompanied Mrs. King on

    all her visits to 7-Eleven stores and it was his own desire to visit the stores with

    Mrs. King, but he suffered injuries in doing so because the Defendant denied


                                                                           Page 12 of 89
          Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 13 of 89




    Mrs. King full and equal accessibility. Mr. King experienced frustration,

    emotional distress, physical exhaustion and discrimination as described in

    Paragraph 5.

23. The Plaintiffs have definite plans to return to 7-Eleven stores in the future, as

    described in above. The Plaintiffs will return to 7-Eleven stores not only to not

    only to shop and fuel, but also to see if 7-Eleven has repaired the barriers and

    changed its practices and procedures in each of the establishment-locations

    referenced earlier. The Plaintiffs will continue to shop and fuel at 7-Eleven stores

    since they are near other shops, eats and entertainment as they have in the past

    and in the near future, and even when 7-Eleven stores are repaired, because 7-

    Eleven offers “convenient and user-friendly technology that earns customers free

    products to having an ice-cold SLURPEE® drink”, 7-Eleven is the “leader in

    convenience and it constantly put its customers at the center of design and

    development.” Also, of vital importance, the barriers are not just created by

    construction issues; instead, many of them come from human activity from the

    way the management and the workers at 7-Eleven use its physical facilities. The

    barriers created by human activity will need to be reviewed forever to be sure

    Defendant’s management and workers continuously act in a manner that does not

    create barriers. Absent remedial action by the Defendant, the Plaintiffs will

    continue to encounter the architectural barriers, and the discriminatory policies,


                                                                           Page 13 of 89
         Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 14 of 89




    practices, and procedures described herein and as a result, be discriminated

    against by the Defendant based on Mrs. King’s disability. The Eleventh Circuit,

    held in Houston v. Marod Supermarkets, 733 F.3d 1323 (11th Cir. 2013), that

    when architectural barriers have not been remedied “there is a 100% likelihood

    that plaintiff… will suffer the alleged injury again when he returns to the store.”

    Additionally, “[A]n alleged constitutional infringement will often alone

    constitute irreparable harm.” United States v. Arizona, 2011 WL Case 1:11-cv-

    01804-TWT at *19; see also KH Outdoor, LLC v. City of Trussville, 458 F.3d

    1261, 1271-72 (11th Cir. 2006) (quoting Elrod v. Burns, 427 U.S. 347, 373

    (1976) (finding “[t]he loss of First Amendment freedoms, for even minimal

    periods of time, unquestionably constitutes irreparable injury.”)). Due to the

    certainty of Plaintiffs’ plans to continue visiting the subject facilities together,

    their past patronage, and their travel near the Defendant’s establishments, there

    exists a genuine threat of imminent future injury, Houston v. Marod, supra.

 Architectural Barriers

24. Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

    Department of Justice, Office of the Attorney General, promulgated Federal

    Regulations to implement the requirements of the ADA. 28 C.F.R. Part 36.

25. The Plaintiffs have been from the parking lot to the entrance; from the entrance

    to the restroom; the restroom itself; from the entrance to the sales/service

                                                                           Page 14 of 89
     Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 15 of 89




counters; the sales/service counters themselves; throughout circulation paths and

accessible routes, and service areas, paths of travel, and particularly, but not

limited to, all of which is more specifically described below. Moreover, the

Defendant’s facilities located at 1403 S Lamar Blvd, Austin, TX 78704 and 2820

S Lamar Blvd, Austin, TX 78704, violate the ADA in the parking lots, restrooms,

sales/service counters, and particularly, but not limited to:

A. Defendant provides a parking area with parking spaces that have routes

   connecting the parking spaces to the entrance of the establishment for able-

   bodied individuals, but fails to provide that same level of access by providing

   an ADA accessible route from the accessible parking spaces to the accessible

   entrance for non-able-bodied individual which segregates and relegates

   individuals with disabilities to inferior benefits of the goods and services

   provided at the Defendant’s place of public accommodation which includes

   but is not limited to the following failures of the Defendant:

   (a) Defendant fails to maintain the parking area and its associated accessible

      route in conformance with the ADA Standards for Accessible Design in

      all the ways that are required to be readily accessible to and usable by

      disabled individuals which includes but is not limited to parking spaces

      failing to be located on the shortest accessible route to the entrance which

      has the discriminatory effects of rendering the parking spaces and its


                                                                     Page 15 of 89
 Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 16 of 89




   associated elements as unusable by disabled individuals;

(b) The parking area fails to maintain the required amount of parking spaces,

   including its associated access aisle, in operable condition by conforming

   with the ADA Standards for Accessible Design so that the level parking

   spaces measure 96 inches wide minimum with adjoining compliant access

   aisles that measure 60 inches wide minimum and connect to an accessible

   route to the entrance of the establishment;

(c) The parking area fails to maintain the required amount of parking spaces,

   including its associated access aisle, in operable condition by conforming

   with the ADA Standards for Accessible Design so that the parking spaces

   adjacent access aisles extends the full length of the parking space and is

   marked so as to discourage parking in the access aisle which renders it

   unusable by the disabled;

(d) The parking area fails to maintain the required amount of parking spaces,

   including its adjoining access aisle, in operable condition by conforming

   with the ADA Standards for Accessible Design so that the parking spaces

   adjacent access aisles do not overlap the vehicular way;

(e) The parking area fails to maintain the required amount of parking spaces,

   including its adjoining access aisle, in operable condition by conforming

   with the ADA Standards for Accessible Design so that the parking spaces


                                                                 Page 16 of 89
    Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 17 of 89




     are identified with signage including the international symbol of

     accessibility that is mounted 60 inches minimum above the finished floor

     or ground surface measured to the bottom of the sign;

  (f) The parking area fails to maintain the required amount of parking spaces,

     including its adjoining access aisle, in operable condition by conforming

     with the ADA Standards for Accessible Design so that the parking spaces

     and its adjacent access aisles are designed or otherwise maintained in a

     way so that when cars and vans, when parked, cannot obstruct the required

     clear width of adjacent accessible routes and render the parking space as

     unusable by the disabled;

B. Defendant provides a parking area with parking spaces that have routes

  connecting the parking spaces to the entrance of the establishment for able-

  bodied individuals, but fails to provide that same level of access by providing

  an ADA accessible route from the accessible van parking spaces to the

  accessible entrance for non-able-bodied individual which segregates and

  relegates individuals with disabilities to inferior benefits of the goods and

  services provided at the Defendant’s place of public accommodation which

  includes but is not limited to the following failures of the Defendant:

  (a) Defendant fails to maintain the parking area and its associated accessible

     route in conformance with the ADA Standards for Accessible Design in

                                                                     Page 17 of 89
 Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 18 of 89




   all the ways that are required to be readily accessible to and usable by

   disabled individuals which includes but is not limited to van parking spaces

   failing to be located on the shortest accessible route to the entrance which

   has the discriminatory effects of rendering the parking spaces and its

   associated elements as unusable by disabled individuals;

(b) The parking area fails to maintain the required amount of accessible van

   accessible parking spaces, including its associated access aisle, in operable

   condition by conforming with the ADA Standards for Accessible Design

   so that the van parking space measures 132 inches wide minimum with an

   adjoining compliant access aisle that measures 60 inches wide minimum,

   or alternatively a 96 inch wide space with an adjoining 96 inch wide access

   aisle, and connects to an adjoining accessible route to the entrance of the

   establishment;

(c) The parking area fails to maintain the required amount of accessible van

   parking spaces, including its associated access aisle, in operable condition

   by conforming with the ADA Standards for Accessible Design so that the

   van parking spaces adjacent access aisle extends the full length of the

   parking space and is marked so as to discourage parking in the access aisle

   which renders it unusable by the disabled;

(d) The parking area fails to maintain the required amount of accessible van


                                                                   Page 18 of 89
    Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 19 of 89




     parking spaces, including its adjoining access aisle, in operable condition

     by conforming with the ADA Standards for Accessible Design so that the

     parking spaces adjacent access aisles do not overlap the vehicular way;

  (e) The parking area fails to maintain the required amount of accessible van

     parking spaces, including its adjoining access aisle, in operable condition

     by conforming with the ADA Standards for Accessible Design so that the

     parking spaces are identified with signage including the international

     symbol of accessibility that is mounted 60 inches minimum above the

     finished floor or ground surface measured to the bottom of the sign;

  (f) The parking area fails to maintain the required amount of accessible van

     parking spaces, including its adjoining access aisle, in operable condition

     by conforming with the ADA Standards for Accessible Design so that the

     parking spaces and its adjacent access aisles are designed or otherwise

     maintained in a way so that when cars and vans, when parked, cannot

     obstruct the required clear width of adjacent accessible routes and render

     the parking space as unusable by the disabled;

C. Defendant provides a parking area with parking spaces that have routes

  connecting the parking spaces to the entrance of the establishment for able-

  bodied individuals, but fails to provide that same level of access by providing

  an ADA accessible route from the accessible parking spaces to the accessible


                                                                    Page 19 of 89
  Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 20 of 89




entrance for non-able-bodied individual which segregates and relegates

individuals with disabilities to inferior benefits of the goods and services

provided at the Defendant’s place of public accommodation which includes

but is not limited to the following failures of the Defendant:

(a) Defendant fails to maintain the parking area and its associated accessible

   route in conformance with the ADA Standards for Accessible Design in

   all the ways that are required to be readily accessible to and usable by

   disabled individuals which includes but is not limited to providing all of

   the necessary components on the ADA accessible route to the entrance

   including without limitation ramps, walking surfaces, and other associated

   elements which has the discriminatory effects of rendering the parking

   spaces and its associated elements as unusable by disabled individuals.

(b) The accessible route fails to maintain a ramp and its associated components

   in operable condition by conforming with the ADA Standards for

   Accessible Design so that the adjacent surfaces at transitions at curb ramps

   to walks, gutters, and streets are at the same level;

(c) The accessible route fails to maintain a ramp and its associated components

   in operable condition by conforming with the ADA Standards for

   Accessible Design so that the running slope is not steeper than 1:12.

(d) The accessible route fails to maintain a ramp and its associated components


                                                                  Page 20 of 89
  Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 21 of 89




   in operable condition by conforming with the ADA Standards for

   Accessible Design so that the cross slope is not steeper than 1:48.

(e) The accessible route fails to maintain a ramp and its associated components

   in operable condition by conforming with the ADA Standards for

   Accessible Design so that there are no changes in level other than the

   running slope and cross slope.

(f) The accessible route fails to maintain a ramp and its associated components

   in operable condition by conforming with the ADA Standards for

   Accessible Design in all the ways that are required to be usable by the

   disabled which includes but is not limited to providing a ramp that is 36

   inches wide minimum with a level landing at the top and bottom of the

   ramp measure 60 inches long minimum and at least as wide as the ramp;

(g) The accessible route fails to maintain a ramp and its associated components

   in operable condition by conforming with the ADA Standards for

   Accessible Design so that the curb ramp does not project into vehicular

   traffic lanes, parking spaces, or parking access aisles;

(h) Defendant fails to maintain at least one accessible entrance that provides a

   door conforming to the ADA Standards for Accessible Design in all the

   ways that are required to be readily accessible to and usable by individuals

   with disabilities which includes but is not limited to maintaining an


                                                                   Page 21 of 89
     Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 22 of 89




      independently accessible and usable entrance door to the establishment so

      that disabled individuals are not outright excluded from being afforded the

      opportunity to enter the establishment;

   (i) Defendant fails to maintain an accessible route to the entrance in operable

      usable condition by conforming with the ADA Standards for Accessible

      Design so that walking surfaces are not obstructed which has the

      discriminatory effects in practice of rendering the entire establishment and

      its goods and services as unusable by disabled individuals;

D. Defendant fails to maintain the accessible route in conformance with the ADA

   Standards for Accessible Design in all the ways that are required to be readily

   accessible to and usable by disabled individuals, which includes but is not

   limited to maintaining at least one accessible route that connects the facility

   entrance with all accessible spaces and elements within the facility, which are

   otherwise connected by a circulation path;

   (1) Defendant fails to maintain the aisles accessible route in conformance with

      the ADA Standards for Accessible Design in all the ways that are required

      to be readily accessible to and usable by disabled individuals which

      includes but is not limited to maintaining the self-service shelves on an

      accessible route complying with 402;

   (2) Defendant fails to maintain the aisles accessible route in operable

                                                                     Page 22 of 89
  Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 23 of 89




   condition by conforming with the ADA Standards for Accessible Design

   so that the required clear walking surfaces and its associated elements are

   not rendered unusable by the disabled as a result of items obstructing the

   clear floor walking surface;

(3) Defendant fails to maintain the aisles accessible route in conformance with

   the ADA Standards for Accessible Design in all the ways that are required

   to be readily accessible to and usable by disabled individuals, which

   includes but is not limited to maintaining the accessible routes clear width

   at turns and/or passing spaces, which has the discriminatory effects of

   rendering the aisles, including its goods, as unusable by the disabled;

(4) Defendant fails to have or otherwise fails to enforce its policies, practices,

   or procedures on maintaining in operable working condition the features

   of the purported accessible route to and throughout the aisles so that the

   goods and services are readily accessible to and usable by individuals with

   disabilities;

(5) Defendant has ineffective policies, practices, or procedures that ensure the

   purported accessible route is readily accessible to and usable by

   individuals with disabilities so that no individual with a disability is

   excluded, denied services, segregated, or otherwise treated differently than

   individuals without disabilities;


                                                                     Page 23 of 89
     Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 24 of 89




E. Defendant provides a toilet room for able-bodied individuals, but fails to

   afford non-able-bodied individuals the same opportunity to participate in or

   benefit from a good, service, facility, privilege, advantage, or accommodation

   that is equal to that experience afforded to other individuals without

   disabilities, which includes but is not limited to the following failures of the

   Defendant:

   (1) The signage displaying the International Symbol of Accessibility

      identifying the interior space within the restroom area as ADA accessible

      fails to be located alongside the door at the latch side;

   (2) When entering and/or exiting the restroom there is insufficient

      maneuvering clear floor space for individuals who require mobility devices

      to approach the door to pull it open and/or maneuver into the toilet room;

   (3) Defendant maintains a plethora of items in the clear floor space in the

      hallway at the toilet room door which has the discriminatory effect in

      practice of prohibiting disabled individuals from the full and equal

      opportunity to maneuver independently into and throughout the hallway to

      get to the toilet room;

 (4) The toilet room door operating hardware fails to be maintained in

      conformance with the ADA Standards for Accessible Design so that door

      pulls are provided on both sides and the hardware does not require tight


                                                                      Page 24 of 89
   Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 25 of 89




    grasping, twisting, and/or pinching of the wrist;

(5) The toilet room door locking mechanism fails to be maintained in

    conformance with the ADA Standards for Accessible Design so that the

    locking mechanism does not require tight grasping, twisting, and/or

    pinching of the wrist;

(6) The toilet room fails to be maintained in conformance with the ADA

    Standards for Accessible Design in all the ways that are required to be

    readily accessible to and usable by disabled individuals which has the

    discriminatory effects of rendering the water closet and its associated

    elements as unusable by disabled individuals;

(7) The clear floor space around the water closet fails to be maintained in

    conformance with the ADA Standards for Accessible Design so that the

    lavatory sink and/or other associated obstructions are not restricting the

    water closets usability by disabled individuals;

(8) The toilet paper dispenser fails to be properly maintained in conformance

    with the ADA Standards for Accessible Design so that the dispenser is

    located 7-9 inches from the front of the water closet;

(9) The toilet paper dispenser fails to be properly maintained in conformance

    with the ADA Standards for Accessible Design so that the dispenser does

    not require the use of tight grasping, pinching, or twisting of the wrist


                                                                  Page 25 of 89
   Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 26 of 89




     and/or otherwise restrict the continuous flow of paper;

(10) The side wall grab bar fails to conform to the ADA Standards for

     Accessible Design in all the ways that it is required to be readily accessible

     to and usable by disabled individuals which includes but is not limited to

     maintaining a 42 inch long grab bar that is located a maximum of 12 inches

     from the rear wall and extending a maximum distance of 54 inches from

     the rear wall, with the top gripping surface of the grab 33-36 inches above

     the finished floor;

(11) The rear wall grab bar fails to conform to the ADA Standards for

     Accessible Design in all the ways that it is required to be readily accessible

     to and usable by disabled individuals which includes but is not limited to

     maintaining a 36 inch long grab bar installed so that it is located 12 inches

     on the closed side of the toilet room and 24 inches on the transfer side and

     mounted so that the top gripping surface measures 33-36 inches above the

     finished floor;

(12) The flush control valve fails to be properly located on the transfer side of

     the water closet;

(13) Defendant fails to maintain the accessible features of the restroom that are

     required to be readily accessible to and usable by individuals with

     disabilities;


                                                                      Page 26 of 89
     Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 27 of 89




F. Defendant provides a lavatory for able-bodied individuals, but fails to afford

   non-able-bodied individuals the same opportunity to participate in or benefit

   from a good, service, facility, privilege, advantage, or accommodation that is

   equal to that experience afforded to individuals without disabilities, which

   includes but is not limited to the following failures of Defendant:

   (1) The lavatory fails to be maintained in conformance with the ADA

      Standards for Accessible Design in all the ways that are required to be

      readily accessible to and usable by disabled individuals which has the

      discriminatory effect of rendering the lavatory sink and its associated

      elements as unusable by the disabled;

   (2) There is not at least one ADA accessible lavatory that is maintained in a

      usable condition so that the top surface of the rim on the lavatory sink

      measures a maximum of 34 inches above the finished floor and positioned

      for a forward approach;

   (3) The clear floor space at the lavatory sink fails to be maintained in

      conformance with the ADA Standards for Accessible Design so that the

      knee and toe clearance is not restricting the usability by disabled

      individuals;

   (4) The lavatory sink drain pipes are not properly insulated or otherwise

      protected against contact;


                                                                         Page 27 of 89
     Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 28 of 89




   (5) The paper towel dispenser fails to be maintained in a usable condition so

      that the dispenser and its operable parts do not require the use of tight

      grasping, twisting, and/or pinching of the wrist or otherwise restrict the

      continuous flow of paper;

   (6) There is not at least one lavatory with a mirror that is maintained in a usable

      condition so that the bottom reflecting surface of the mirror measures a

      maximum of 40 inches above the finished floor. §308.1.

   (7) There is not at least one lavatory with a soap dispenser that is maintained

      in a usable condition so that the dispenser does not require the use of two

      hands to operate and/or require tight grasping, twisting, and/or pinching of

      the wrist;

G. Defendant provides a sales and service counter for able-bodied individuals to

   transact business and otherwise receive services that are provided at the

   counter but fails to afford non-able-bodied individuals the same opportunity

   to participate in or benefit from a good, service, facility, privilege, advantage,

   or accommodation that is equal to that experience afforded to other

   individuals without disabilities, which includes but is not limited to the

   following failures of Defendant:

   (1) There is not at least one of each type of sales counter and service counter

      that is maintained in conformance with the ADA Standards for Accessible


                                                                         Page 28 of 89
  Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 29 of 89




   Design in all the ways that are required to be readily accessible to and

   usable by disabled individuals which has the discriminatory effects of

   rendering the counter, its associated elements, and services offered at the

   counter as unusable by disabled individuals;

(2) There is not at least one of each type of sales counter and service counter

   that is maintained in operable condition by conforming with the ADA

   Standards for Accessible Design so that the accessible counter and its

   associated elements are located adjacent to a walking surface complying

   with 403;

(3) There is not at least one of each type of sales counter and service counter

   that is maintained in operable condition by conforming with the ADA

   Standards for Accessible Design so that a portion of the counter surface

   that is 36 inches long minimum and 36 inches high maximum above the

   finish floor is readily usable by disabled individuals which includes

   maintaining a clear floor or ground space complying with 305 positioned

   for either a parallel approach adjacent to the 36 inch minimum length of

   counter, or, alternatively, A portion of the counter surface that is 30 inches

   long minimum and 36 inches high maximum with Knee and toe space

   complying with 306 provided under the counter and a clear floor or ground

   space complying with 305 positioned for a forward approach to the


                                                                    Page 29 of 89
  Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 30 of 89




   counter;

(4) There is not at least one of each type of sales counter and service counter

   that is maintained in operable condition with the ADA Standards for

   Accessible Design in all the ways that are required to be readily accessible

   to and usable by disabled individuals which includes but is not limited to

   maintaining the clear counter surface free of obstructions or any other

   clutter that could have the discriminatory effects of rendering the counter

   and its associated benefits and services as unusable by the disabled;

(5) There is not at least one of each type of sales counter and service counter

   that is maintained in operable condition with the ADA Standards for

   Accessible Design so that accessible counter extends the same depth as the

   non-accessible portion of the counter;

(6) There is not at least one of each type of sales counter and service counter

   that is maintained in operable condition with the ADA Standards for

   Accessible Design so that a credit card payment terminal is positioned or

   otherwise maintained in a readily accessible to and independently usable

   location at the accessible counter which has the discriminatory effects in

   practice of affording disabled individuals an unequal opportunity to

   independently transact business in the same manner as non-disabled

   individuals;


                                                                  Page 30 of 89
     Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 31 of 89




   (7) Defendant fails to maintain the accessible features of the sales/service

      counter that are required to be readily accessible to and usable by

      individuals with disabilities;

H. Defendant provides food selection counters for able-bodied individuals to

   receive services that are provided at each counter but fails to afford non-able-

   bodied individuals the same opportunity to participate in or benefit from a

   good, service, facility, privilege, advantage, or accommodation that is equal

   to that experience afforded to other individuals without disabilities, which

   includes but is not limited to the following failures of Defendant:

   (1) There is not at least one of each type of food selection counter that is

      maintained in conformance with the ADA Standards for Accessible Design

      in all the ways that are required to be readily accessible to and usable by

      disabled individuals which has the discriminatory effects of rendering the

      counter, its associated elements, and services offered at the counter as

      unusable by disabled individuals;

   (2) There is not at least one of each type of food selection counter that is

      maintained in operable condition by conforming with the ADA Standards

      for Accessible Design so that the accessible counter and its associated

      elements are located adjacent to a walking surface complying with 403;

   (3) There is not at least one of each type of food selection counter that is

                                                                         Page 31 of 89
 Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 32 of 89




   maintained in operable condition by conforming with the ADA Standards

   for Accessible Design so that a portion of the counter surface that is 36

   inches long minimum and 36 inches high maximum above the finish floor

   is readily usable by disabled individuals which includes maintaining a

   clear floor or ground space complying with 305 positioned for either a

   parallel approach adjacent to the 36 inch minimum length of counter, or,

   alternatively, A portion of the counter surface that is 30 inches long

   minimum and 36 inches high maximum with Knee and toe space

   complying with 306 provided under the counter and a clear floor or ground

   space complying with 305 positioned for a forward approach to the

   counter;

(4) There is not at least one of each type of food selection counter that is

   maintained in operable condition with the ADA Standards for Accessible

   Design in all the ways that are required to be readily accessible to and

   usable by disabled individuals which includes but is not limited to

   maintaining the clear counter surface free of obstructions or any other

   clutter that could have the discriminatory effects of rendering the counter

   and its associated benefits and services as unusable by the disabled;

(5) There is not at least one of each type of food selection counter that is

   maintained in operable condition with the ADA Standards for Accessible


                                                                  Page 32 of 89
     Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 33 of 89




      Design so that accessible counter extends the same depth as the non-

      accessible portion of the counter;

   (6) There is not at least one of each type of food selection counter that is

      maintained in operable condition with the ADA Standards for Accessible

      Design so that a credit card payment terminal is positioned or otherwise

      maintained in a readily accessible to and independently usable location at

      the accessible counter which has the discriminatory effects in practice of

      affording disabled individuals an unequal opportunity to independently

      transact business in the same manner as non-disabled individuals;

   (7) Defendant fails to maintain the accessible features of the food selection

      counter that are required to be readily accessible to and usable by

      individuals with disabilities;

I. Defendant provides self-service drink counters for able-bodied individuals to

   receive services that are provided at each counter but fails to afford non-able-

   bodied individuals the same opportunity to participate in or benefit from a

   good, service, facility, privilege, advantage, or accommodation that is equal

   to that experience afforded to other individuals without disabilities, which

   includes but is not limited to the following failures of Defendant:

   (1) There is not at least one of each type of self-service drink counter that is

      maintained in conformance with the ADA Standards for Accessible Design

                                                                         Page 33 of 89
  Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 34 of 89




   in all the ways that are required to be readily accessible to and usable by

   disabled individuals which has the discriminatory effects of rendering the

   counter, its associated elements, and services offered at the counter as

   unusable by disabled individuals;

(2) There is not at least one of each type of self-service drink counter that is

   maintained in operable condition by conforming with the ADA Standards

   for Accessible Design so that the accessible counter and its associated

   elements are located adjacent to a walking surface complying with 403;

(3) There is not at least one of each type of self-service drink counter that is

   maintained in operable condition by conforming with the ADA Standards

   for Accessible Design so that a portion of the counter surface that is 36

   inches long minimum and 36 inches high maximum above the finish floor

   is readily usable by disabled individuals which includes maintaining a

   clear floor or ground space complying with 305 positioned for either a

   parallel approach adjacent to the 36 inch minimum length of counter, or,

   alternatively, A portion of the counter surface that is 30 inches long

   minimum and 36 inches high maximum with Knee and toe space

   complying with 306 provided under the counter and a clear floor or ground

   space complying with 305 positioned for a forward approach to the

   counter;


                                                                   Page 34 of 89
  Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 35 of 89




(4) There is not at least one of each type of self-service drink counter that is

   maintained in operable condition with the ADA Standards for Accessible

   Design in all the ways that are required to be readily accessible to and

   usable by disabled individuals which includes but is not limited to

   maintaining the clear counter surface free of obstructions or any other

   clutter that could have the discriminatory effects of rendering the counter

   and its associated benefits and services as unusable by the disabled;

(5) There is not at least one of each type of self-service drink counter that is

   maintained in operable condition with the ADA Standards for Accessible

   Design so that accessible counter extends the same depth as the non-

   accessible portion of the counter;

(6) There is not at least one of each type of self-service drink counter that is

   maintained in operable condition with the ADA Standards for Accessible

   Design so that a credit card payment terminal is positioned or otherwise

   maintained in a readily accessible to and independently usable location at

   the accessible counter which has the discriminatory effects in practice of

   affording disabled individuals an unequal opportunity to independently

   transact business in the same manner as non-disabled individuals;

(7) Defendant fails to maintain the accessible features of the self-service drink

   counters that are required to be readily accessible to and usable by


                                                                    Page 35 of 89
         Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 36 of 89




           individuals with disabilities;

26. The Plaintiffs have been from the parking lot to the entrance; from the entrance

    to the restroom; the restroom itself; from the entrance to the self-serving drink

    counters; the self-serving drink counters themselves; throughout circulation

    paths and accessible routes, and service areas, paths of travel, and particularly,

    but not limited to, all of which is more specifically described below. Moreover,

    Defendant’s facility located at 2620 Lake Austin Blvd, Austin, TX 78703

    violates the ADA in the parking lot, restroom, and beverage counter particularly,

    but not limited to:

    J. Defendant provides a parking area with parking spaces that have routes

       connecting the parking spaces to the entrance of the establishment for able-

       bodied individuals, but fails to provide that same level of access by providing

       an ADA accessible route from the accessible parking spaces to the accessible

       entrance for non-able-bodied individual which segregates and relegates

       individuals with disabilities to inferior benefits of the goods and services

       provided at Defendant’s place of public accommodation which includes but

       is not limited to the following failures of Defendant:

       (1) Defendant fails to maintain the parking area and its associated accessible

           route in conformance with the ADA Standards for Accessible Design in

           all the ways that are required to be readily accessible to and usable by

                                                                          Page 36 of 89
 Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 37 of 89




   disabled individuals which includes but is not limited to parking spaces

   failing to be located on the shortest accessible route to the entrance which

   has the discriminatory effects of rendering the parking spaces and its

   associated elements as unusable by disabled individuals;

(2) The parking area fails to maintain the required amount of parking spaces,

   including its associated access aisle, in operable condition by conforming

   with the ADA Standards for Accessible Design so that the level parking

   spaces measure 96 inches wide minimum with adjoining compliant access

   aisles that measure 60 inches wide minimum and connect to an accessible

   route to the entrance of the establishment;

(3) The parking area fails to maintain the required amount of parking spaces,

   including its associated access aisle, in operable condition by conforming

   with the ADA Standards for Accessible Design so that the parking spaces

   adjacent access aisles extends the full length of the parking space and is

   marked so as to discourage parking in the access aisle which renders it

   unusable by the disabled;

(4) The parking area fails to maintain the required amount of parking spaces,

   including its adjoining access aisle, in operable condition by conforming

   with the ADA Standards for Accessible Design so that the parking spaces

   adjacent access aisles do not overlap the vehicular way;


                                                                  Page 37 of 89
    Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 38 of 89




  (5) The parking area fails to maintain the required amount of parking spaces,

     including its adjoining access aisle, in operable condition by conforming

     with the ADA Standards for Accessible Design so that the parking spaces

     are identified with signage including the international symbol of

     accessibility that is mounted 60 inches minimum above the finished floor

     or ground surface measured to the bottom of the sign;

  (6) The parking area fails to maintain the required amount of parking spaces,

     including its adjoining access aisle, in operable condition by conforming

     with the ADA Standards for Accessible Design so that the parking spaces

     and its adjacent access aisles are designed or otherwise maintained in a

     way so that when cars and vans, when parked, cannot obstruct the required

     clear width of adjacent accessible routes and render the parking space as

     unusable by the disabled;

K. Defendant provides a parking area with parking spaces that have routes

  connecting the parking spaces to the entrance of the establishment for able-

  bodied individuals, but fails to provide that same level of access by providing

  an ADA accessible route from the accessible van parking spaces to the

  accessible entrance for non-able-bodied individual which segregates and

  relegates individuals with disabilities to inferior benefits of the goods and

  services provided at Defendant’s place of public accommodation which


                                                                    Page 38 of 89
  Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 39 of 89




includes but is not limited to the following failures of Defendant:

(1) Defendant fails to maintain the parking area and its associated accessible

   route in conformance with the ADA Standards for Accessible Design in

   all the ways that are required to be readily accessible to and usable by

   disabled individuals which includes but is not limited to van parking spaces

   failing to be located on the shortest accessible route to the entrance which

   has the discriminatory effects of rendering the parking spaces and its

   associated elements as unusable by disabled individuals;

(2) The parking area fails to maintain the required amount of accessible van

   accessible parking spaces, including its associated access aisle, in operable

   condition by conforming with the ADA Standards for Accessible Design

   so that the van parking space measures 132 inches wide minimum with an

   adjoining compliant access aisle that measures 60 inches wide minimum,

   or alternatively a 96 inch wide space with an adjoining 96 inch wide access

   aisle, and connects to an adjoining accessible route to the entrance of the

   establishment;

(3) The parking area fails to maintain the required amount of accessible van

   parking spaces, including its associated access aisle, in operable condition

   by conforming with the ADA Standards for Accessible Design so that the

   van parking spaces adjacent access aisle extends the full length of the


                                                                      Page 39 of 89
 Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 40 of 89




   parking space and is marked so as to discourage parking in the access aisle

   which renders it unusable by the disabled;

(4) The parking area fails to maintain the required amount of accessible van

   parking spaces, including its adjoining access aisle, in operable condition

   by conforming with the ADA Standards for Accessible Design so that the

   parking spaces adjacent access aisles do not overlap the vehicular way;

(5) The parking area fails to maintain the required amount of accessible van

   parking spaces, including its adjoining access aisle, in operable condition

   by conforming with the ADA Standards for Accessible Design so that the

   parking spaces are identified with signage including the international

   symbol of accessibility that is mounted 60 inches minimum above the

   finished floor or ground surface measured to the bottom of the sign;

(6) The parking area fails to maintain the required amount of accessible van

   parking spaces, including its adjoining access aisle, in operable condition

   by conforming with the ADA Standards for Accessible Design so that the

   parking spaces and its adjacent access aisles are designed or otherwise

   maintained in a way so that when cars and vans, when parked, cannot

   obstruct the required clear width of adjacent accessible routes and render

   the parking space as unusable by the disabled;




                                                                 Page 40 of 89
     Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 41 of 89




L. The Defendant provides a parking area with parking spaces that have routes

   connecting the parking spaces to the entrance of the establishment for able-

   bodied individuals, but fails to provide that same level of access by providing

   an ADA accessible route from the accessible parking spaces to the accessible

   entrance for non-able-bodied individual which segregates and relegates

   individuals with disabilities to inferior benefits of the goods and services

   provided at the Defendant’s place of public accommodation which includes

   but is not limited to the following failures of the Defendant:

   (1) The Defendant fails to maintain the parking area and its associated

      accessible route in conformance with the ADA Standards for Accessible

      Design in all the ways that are required to be readily accessible to and

      usable by disabled individuals which includes but is not limited to

      providing all of the necessary components on the ADA accessible route to

      the entrance including without limitation ramps, walking surfaces, and

      other associated elements which has the discriminatory effects of rendering

      the parking spaces and its associated elements as unusable by disabled

      individuals.

   (2) The accessible route fails to maintain a ramp and its associated components

      in operable condition by conforming with the ADA Standards for

      Accessible Design so that the adjacent surfaces at transitions at curb ramps


                                                                     Page 41 of 89
  Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 42 of 89




   to walks, gutters, and streets are at the same level;

(3) The accessible route fails to maintain a ramp and its associated components

   in operable condition by conforming with the ADA Standards for

   Accessible Design so that the running slope is not steeper than 1:12.

(4) The accessible route fails to maintain a ramp and its associated components

   in operable condition by conforming with the ADA Standards for

   Accessible Design so that the cross slope is not steeper than 1:48.

(5) The accessible route fails to maintain a ramp and its associated components

   in operable condition by conforming with the ADA Standards for

   Accessible Design so that there are no changes in level other than the

   running slope and cross slope.

(6) The accessible route fails to maintain a ramp and its associated components

   in operable condition by conforming with the ADA Standards for

   Accessible Design in all the ways that are required to be usable by the

   disabled which includes but is not limited to providing a ramp that is 36

   inches wide minimum with a level landing at the top and bottom of the

   ramp measure 60 inches long minimum and at least as wide as the ramp;

(7) The accessible route fails to maintain a ramp and its associated components

   in operable condition by conforming with the ADA Standards for

   Accessible Design so that the curb ramp does not project into vehicular


                                                                  Page 42 of 89
     Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 43 of 89




      traffic lanes, parking spaces, or parking access aisles;

   (8) The Defendant fails to maintain at least one accessible entrance that

      provides a door conforming to the ADA Standards for Accessible Design

      in all the ways that are required to be readily accessible to and usable by

      individuals with disabilities which includes but is not limited to

      maintaining an independently accessible and usable entrance door to the

      establishment so that disabled individuals are not outright excluded from

      being afforded the opportunity to enter the establishment;

   (9) The Defendant fails to maintain an accessible route to the entrance in

      operable usable condition by conforming with the ADA Standards for

      Accessible Design so that walking surfaces are not obstructed which has

      the discriminatory effects in practice of rendering the entire establishment

      and its goods and services as unusable by disabled individuals;

M. The Defendant provides a toilet room for able-bodied individuals, but fails to

   afford non-able-bodied individuals the same opportunity to participate in or

   benefit from a good, service, facility, privilege, advantage, or accommodation

   that is equal to that experience afforded to other individuals without

   disabilities, which includes but is not limited to the following failures of the

   Defendant:




                                                                      Page 43 of 89
  Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 44 of 89




(1) The signage displaying the International Symbol of Accessibility

   identifying the interior space within the restroom area as ADA accessible

   fails to be located alongside the door at the latch side;

(2) When entering and/or exiting the restroom there is insufficient

   maneuvering clear floor space for individuals who require mobility devices

   to approach the door to pull it open and/or maneuver into the toilet room;

(3) The Defendant maintains a plethora of items in the clear floor space in the

   hallway at the toilet room door which has the discriminatory effect in

   practice of prohibiting disabled individuals from the full and equal

   opportunity to maneuver independently into and throughout the hallway to

   get to the toilet room;

(4) The toilet room door operating hardware fails to be maintained in

   conformance with the ADA Standards for Accessible Design so that door

   pulls are provided on both sides and the hardware does not require tight

   grasping, twisting, and/or pinching of the wrist;

(5) The toilet room door locking mechanism fails to be maintained in

   conformance with the ADA Standards for Accessible Design so that the

   locking mechanism does not require tight grasping, twisting, and/or

   pinching of the wrist;

(6) The toilet room fails to be maintained in conformance with the ADA


                                                                  Page 44 of 89
   Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 45 of 89




    Standards for Accessible Design in all the ways that are required to be

    readily accessible to and usable by disabled individuals which has the

    discriminatory effects of rendering the water closet and its associated

    elements as unusable by disabled individuals;

 (7) The clear floor space around the water closet fails to be maintained in

    conformance with the ADA Standards for Accessible Design so that the

    lavatory sink and/or other associated obstructions are not restricting the

    water closets usability by disabled individuals;

 (8) The toilet paper dispenser fails to be properly maintained in conformance

    with the ADA Standards for Accessible Design so that the dispenser is

    located 7-9 inches from the front of the water closet;

 (9) The toilet paper dispenser fails to be properly maintained in conformance

    with the ADA Standards for Accessible Design so that the dispenser does

    not require the use of tight grasping, pinching, or twisting of the wrist

    and/or otherwise restrict the continuous flow of paper;

(10) The side wall grab bar fails to conform to the ADA Standards for

    Accessible Design in all the ways that it is required to be readily accessible

    to and usable by disabled individuals which includes but is not limited to

    maintaining a 42 inch long grab bar that is located a maximum of 12 inches

    from the rear wall and extending a maximum distance of 54 inches from


                                                                     Page 45 of 89
     Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 46 of 89




      the rear wall, with the top gripping surface of the grab 33-36 inches above

      the finished floor;

 (11) The rear wall grab bar fails to conform to the ADA Standards for

      Accessible Design in all the ways that it is required to be readily accessible

      to and usable by disabled individuals which includes but is not limited to

      maintaining a 36 inch long grab bar installed so that it is located 12 inches

      on the closed side of the toilet room and 24 inches on the transfer side and

      mounted so that the top gripping surface measures 33-36 inches above the

      finished floor;

 (12) The flush control valve fails to be properly located on the transfer side of

      the water closet;

 (13) Defendant fails to maintain the accessible features of the restroom that are

      required to be readily accessible to and usable by individuals with

      disabilities;

N. The Defendant provides a lavatory for able-bodied individuals, but fails to

   afford non-able-bodied individuals the same opportunity to participate in or

   benefit from a good, service, facility, privilege, advantage, or accommodation

   that is equal to that experience afforded to individuals without disabilities,

   which includes but is not limited to the following failures of the Defendant:

   (1) The lavatory fails to be maintained in conformance with the ADA

                                                                       Page 46 of 89
 Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 47 of 89




   Standards for Accessible Design in all the ways that are required to be

   readily accessible to and usable by disabled individuals which has the

   discriminatory effect of rendering the lavatory sink and its associated

   elements as unusable by the disabled;

(2) There is not at least one ADA accessible lavatory that is maintained in a

   usable condition so that the top surface of the rim on the lavatory sink

   measures a maximum of 34 inches above the finished floor and positioned

   for a forward approach;

(3) The clear floor space at the lavatory sink fails to be maintained in

   conformance with the ADA Standards for Accessible Design so that the

   knee and toe clearance is not restricting the usability by disabled

   individuals;

(4) The lavatory sink drain pipes are not properly insulated or otherwise

   protected against contact;

(5) The paper towel dispenser fails to be maintained in a usable condition so

   that the dispenser and its operable parts do not require the use of tight

   grasping, twisting, and/or pinching of the wrist or otherwise restrict the

   continuous flow of paper;




                                                                 Page 47 of 89
    Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 48 of 89




  (6) There is not at least one lavatory with a mirror that is maintained in a usable

     condition so that the bottom reflecting surface of the mirror measures a

     maximum of 40 inches above the finished floor. §308.1.

  (7) There is not at least one lavatory with a soap dispenser that is maintained

     in a usable condition so that the dispenser does not require the use of two

     hands to operate and/or require tight grasping, twisting, and/or pinching of

     the wrist;

O. The Defendant provides self-service drink counters for able-bodied

  individuals to receive services that are provided at each counter but fails to

  afford non-able-bodied individuals the same opportunity to participate in or

  benefit from a good, service, facility, privilege, advantage, or accommodation

  that is equal to that experience afforded to other individuals without

  disabilities, which includes but is not limited to the following failures of the

  Defendant:

  (1) There is not at least one of each type of self-service drink counter that is

     maintained in conformance with the ADA Standards for Accessible Design

     in all the ways that are required to be readily accessible to and usable by

     disabled individuals which has the discriminatory effects of rendering the

     counter, its associated elements, and services offered at the counter as

     unusable by disabled individuals;

                                                                        Page 48 of 89
  Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 49 of 89




(2) There is not at least one of each type of self-service drink counter that is

   maintained in operable condition by conforming with the ADA Standards

   for Accessible Design so that the accessible counter and its associated

   elements are located adjacent to a walking surface complying with 403;

(3) There is not at least one of each type of self-service drink counter that is

   maintained in operable condition by conforming with the ADA Standards

   for Accessible Design so that a portion of the counter surface that is 36

   inches long minimum and 36 inches high maximum above the finish floor

   is readily usable by disabled individuals which includes maintaining a

   clear floor or ground space complying with 305 positioned for either a

   parallel approach adjacent to the 36 inch minimum length of counter, or,

   alternatively, A portion of the counter surface that is 30 inches long

   minimum and 36 inches high maximum with Knee and toe space

   complying with 306 provided under the counter and a clear floor or ground

   space complying with 305 positioned for a forward approach to the

   counter;

(4) There is not at least one of each type of self-service drink counter that is

   maintained in operable condition with the ADA Standards for Accessible

   Design in all the ways that are required to be readily accessible to and

   usable by disabled individuals which includes but is not limited to


                                                                   Page 49 of 89
          Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 50 of 89




           maintaining the clear counter surface free of obstructions or any other

           clutter that could have the discriminatory effects of rendering the counter

           and its associated benefits and services as unusable by the disabled;

        (5) There is not at least one of each type of self-service drink counter that is

           maintained in operable condition with the ADA Standards for Accessible

           Design so that accessible counter extends the same depth as the non-

           accessible portion of the counter;

        (6) There is not at least one of each type of self-service drink counter that is

           maintained in operable condition with the ADA Standards for Accessible

           Design so that a credit card payment terminal is positioned or otherwise

           maintained in a readily accessible to and independently usable location at

           the accessible counter which has the discriminatory effects in practice of

           affording disabled individuals an unequal opportunity to independently

           transact business in the same manner as non-disabled individuals;

        (7) The Defendant fails to maintain the accessible features of the self-service

           drink counters that are required to be readily accessible to and usable by

           individuals with disabilities;

27. To date, the barriers to access, at each establishment location referenced above,

    and other violations of the ADA still exist and have not been remedied or altered

    in such a way as to effectuate compliance with the provisions of the ADA.


                                                                           Page 50 of 89
          Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 51 of 89




28. The Plaintiffs have been obligated to retain the undersigned counsel for the filing

    and prosecution of this action. They are entitled to have their reasonable

    attorney’s fees, costs and expenses paid by the Defendant pursuant to 42 U.S.C.

    §12205.

29. Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant the

    Plaintiffs’ injunctive relief, including an Order to alter the discriminating facility

    to make it readily accessible to, and usable by, individuals with disabilities to the

    extent required by the ADA, and closing the facility until the requisite

    modifications are completed, and to further order the Defendant to modify its

    policies, practices, and procedures, to provide equal use of its facilities, services

    and benefits to disabled individuals.

                              COUNT TWO
 VIOLATION OF THE AMERICANS WITH DISABILITIES ACT, TITLE III
                       42 U.S.C. § 12182(b)(2)(A)(ii)
        (Practices, procedures, and policies denying equal benefits)

 ADA Title III Prohibits Other Discrimination in Addition to Architectural
 Barriers

30. The Plaintiffs re-allege paragraphs above.

31. The ADA, Title III, provides a private right of action for "any person who is being

    subjected to discrimination on the basis of disability in violation of" Title III. 42

    U.S.C. § 12182(a)(1) (emphasis added).

32. The ADA, Title III, specifically makes it unlawful to provide individuals with

                                                                             Page 51 of 89
         Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 52 of 89




    disabilities with an unequal benefit, and to relegate individuals with disabilities

    to a different or separate benefit. 42 U.S.C. §§ 12182(b)(1)(A)(ii)-(iii); 28 C.F.R.

    § 36.202(b)-(c). In other words, the disabled must receive equal benefits as the

    nondisabled. Further, 28 C.F.R. § 302(b) requires that goods, services, and

    accommodations be provided to individuals with disabilities in “the most

    integrated setting appropriate.” 42 U.S.C. § 12182(b)(1)(B); 28 C.F.R. §

    36.203(a). Similarly, the Preamble in addition to recognizing that persons who

    use wheelchairs and mobility aids have been forced to sit apart from family and

    friends, also recognizes that persons who use wheelchairs and mobility aids

    historically have been provided “segregated accommodations” compared to non-

    disabled individuals, thus relegating persons who use wheelchairs “to the status

    of second-class citizens.” See 28 C.F.R. pt. 36, App. B, at 631-633, 651 (2000)

    (discussion of §§ 36.308, 36.203).

33. Congress enacted the ADA in light of its findings that “individuals with

    disabilities continually encounter various forms of discrimination, including

    outright intentional exclusion, the discriminatory effects of architectural,

    transportation, and communication barriers, overprotective rules and policies,

    failure to make modifications to existing facilities and practices, exclusionary

    qualification standards and criteria, segregation, and relegation to lesser services,

    programs, activities, benefits, jobs, or other opportunities.”        42 U.S.C. §


                                                                            Page 52 of 89
         Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 53 of 89




    12101(a)(5).

34. To address this broad range of discrimination in the context of public

    accommodations, Congress enacted ADA, Title III, which provides in part: “No

    individual shall be discriminated against on the basis of disability in the full and

    equal enjoyment of the goods, services, facilities, privileges, advantages, or

    accommodations of any place of public accommodation by any person who owns,

    leases (or leases to), or operates a place of public accommodation.” 42 U.S.C.

    12182.

35. By its clear text, ADA, Title III requires a public accommodation to provide

    individuals with disabilities more than simple physical access. Removal of

    architectural barriers as required by Count One of this Complaint is but one

    component of compliance with ADA, Title III. Congress recognized that

    “individuals with disabilities continually encounter various forms of

    discrimination” including not only barriers to physical access, but also other

    forms of exclusion and relegation to lesser services, programs, activities,

    benefits, jobs, or other opportunities. 42 U.S.C. 12101(a)(5); see also, H.R. Rep.

    No. 485, Pt. 2, 101st Cong., 2d Sess. 35-36 (1990) (“lack of physical access to

    facilities” was only one of several “major areas of discrimination that need to be

    addressed”); H.R. Rep. No. 485, Pt. 3, 101st Cong., 2d Sess. 54 (1990) (“It is not

    sufficient to only make facilities accessible and usable; this title prohibits, as well,

                                                                               Page 53 of 89
          Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 54 of 89




    discrimination in the provision of programs and activities conducted by the public

    accommodation.”).

36. For that reason, the Act applies not only to barriers to physical access to places

    of public accommodation, but also to any policy, practice, or procedure that

    operates to deprive or diminish disabled individuals’ full and equal enjoyment

    of the privileges and services offered by the public accommodation to the

    public. 42 U.S.C. § 12182. Thus, a public accommodation may not have a

    policy, practice or procedure that excludes individuals with disabilities from

    services. 42 U.S.C. § 12182(b)(2)(A)(ii). The Eleventh Circuit held in Rendon

    v. Valleycrest Prod., Ltd., 294 F.3d 1279, (11th Cir. 2002) that:

                      A reading of the plain and unambiguous statutory
                     language at issue reveals that the definition of
                     discrimination provided in Title III covers both
                     tangible barriers (emphasis added), that is, physical
                     and architectural barriers that would prevent a
                     disabled person from entering an accommodation's
                     facilities and accessing its goods, services and
                     privileges, see 42 U.S.C. § 12182(b)(2)(A)(iv), and
                     intangible barriers (emphasis added), such as
                     eligibility requirements and screening rules or
                     discriminatory policies and procedures that restrict
                     a disabled person's ability to enjoy the Defendants
                     entity's goods, services and privileges.


 Defendant’s Failed Practices and Lack of Policies Are Discriminatory

37. Pursuant to 42 U.S.C. § 12182(b)(2)(A)(ii) discrimination includes:


                                                                             Page 54 of 89
         Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 55 of 89




                    [A] failure to make reasonable modifications in
                    policies, practices, or procedures, when such
                    modifications are necessary to afford such goods,
                    services, facilities, privileges, advantages, or
                    accommodations to individuals with disabilities,
                    unless the entity can demonstrate that making such
                    modifications would fundamentally alter the nature
                    of such goods, services, facilities, privileges,
                    advantages, or accommodations.


38. Accordingly, a place of public accommodation must modify a policy or practice

    that has the consequence of, or tends to deny, access to goods or services to the

    disabled. Similarly, a place of public accommodation must not have a policy or

    practice that “has a discriminatory effect in practice” of preventing disabled

    individuals from realizing the full and equal enjoyment of the goods and services

    the public accommodation offers to potential customers. Nat’l Fed’n of the Blind

    v. Scribd Inc., 97 F.Supp.3d 565 (D. Vt. 2015).

39. As detailed below, the Defendant has failed to make reasonable modifications in

    its policies, practices, and procedures that are necessary to afford its goods,

    services, facilities, privileges, advantages, or accommodations to individuals with

    restricted mobility. By failing to take such efforts that may be necessary to ensure

    that no individual with a disability is excluded, the Defendant denied services,

    segregated or otherwise treated the Plaintiffs differently than individuals who are

    not disabled. Pursuant to 42 U.S.C. § 12182(b)(2)(A), the Defendant has

    discriminated against the Plaintiffs. The Defendant will continue that

                                                                           Page 55 of 89
          Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 56 of 89




     discrimination forever until enjoined as the Plaintiffs request. The discrimination

     is described more particularly in the following paragraphs.

40. The Defendant either has no policies, practices, and procedures to remove

     architectural barriers or else it does not abide by them. The rampant architectural

     barriers previously identified in Count One establishes that the Defendant has

     failed to create, adopt, and/or implement ADA Title III compliance policies,

     procedures, and practices as to architectural barriers.

41. The Defendant’s use of its facility, and its practices at the facility located at 1403

     S Lamar Blvd, Austin, TX 78704; 2820 S Lamar Blvd, Austin, TX 78704; and

     2620 Lake Austin Blvd, Austin, TX 78703, literally creates barriers and in so

     doing denies the Plaintiffs the full and equal enjoyment of the facilities. Those

     practices include:

     (a) The Defendant makes its parking area inaccessible for use by the disabled by

        failing to provide ADA accessible parking with connecting accessible routes

        to the establishment from its parking lot, which means that the Plaintiffs are

        forced to depend on assistance from a third party to get into the facility,

        whereas the non-disabled conveniently access the establishment without the

        need of third party assistance;

     (b) The Defendant fails to provide an ADA accessible route throughout the

        facility;


                                                                             Page 56 of 89
          Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 57 of 89




    (c) The Defendant makes the counters inaccessible for use by the disabled by

        failing to provide either a parallel or a forward approach to the counters, which

        means Ms. King cannot fully and equally use the counters in the way the non-

        disabled do, because the non-disabled can use the counters;

    (d) The Defendant makes its toilet facility inaccessible for use by the disabled by

        failing to maintain any ADA accessible elements within the restroom so that

        the Plaintiffs are afforded the opportunity to independently use the restroom,

        or clean up, or move into and throughout the restroom, whereas non-disabled

        individuals have independent use of the restroom;

    (e) The Defendant fails to provide a place for the disabled to enjoy the goods and

        services like the able-bodied;

    (f) The Defendant makes its environment inaccessible for the disabled so that the

        Defendant might as well hang a sign saying disabled people are not welcome;

    (g) The Defendant, according to its own publicly available information, lacks any

        policies, practices, and/or procedures that ensure the use of its allegedly

        compliant facility complies with the ADA;

    (h) The Defendant’s policies, practices, and procedures are conducted without

        regard to disabled individuals;

42. As the continuing architectural barriers and the failure to provide full and equal

    use of the facility establishes, the Defendant has no policies, practices, or


                                                                            Page 57 of 89
          Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 58 of 89




    procedures, or else it has failed to implement them, to ensure that any removal of

    architectural barriers is permanent. 42 U.S.C. § 12182(b)(2)(a)(iv) and (v).

43. As the continuing architectural barriers and the failure to provide full and equal

    use of the facility establishes, the Defendant’s existing practice is both in effect

    and/or explicitly to remediate ADA Title III architectural barriers only upon

    demand by the disabled.

44. As the continuing architectural barriers and the failure to provide full and equal

    use of the facility establishes, the Defendant has no policies, practices, and

    procedures or else it failed to create, implement, and maintain policies and

    procedures to ensure individuals with disabilities are able to have the same

    experience at its facility as individuals without disabilities, 42 U.S.C.

    12182(b)(1)(A), and in particular the opportunity to have full and equal access to

    all of the goods, services, privileges, advantages, or accommodations of 7-

    Eleven, as described above in detail.

45. As the continuing architectural barriers and the failure to provide full and equal

    use of the facility establishes, the Defendant has failed to create, implement, and

    maintain a policy of complying with ADA building design standards and

    regulations.

46. To date, the Defendant’s discriminating policies, practices, and/or procedures

    have not been reasonably modified to afford goods, services, facilities, privileges,


                                                                           Page 58 of 89
         Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 59 of 89




    advantages, or other accommodations to individuals with disabilities.

47. A reasonable modification in the policies, practices, and procedures described

    above will not fundamentally alter the nature of such goods, services, facilities,

    privileges, advantages, and accommodations. The Plaintiffs hereby demand that

    the Defendant both create and adopt a corporate practice and policy that the

    Defendant (1) will fully comply with Title III, ADA, and all its implementing

    regulations so that architectural barriers identified above are permanently

    removed from the Defendant’s convenience store consistent with the ADA; (2)

    the Defendant will provide the disabled, including those with mobility limitations

    full and equal use and enjoyment of 7-Eleven; (3) 7-Eleven will modify its

    practice of making ADA Title III architectural barrier remediations only upon

    demand by the disabled.

48. As pled above, 7-Eleven, Inc., owns and operates the real properties and its

    improvements in which the 7-Eleven convenice stores are located at 1403 S

    Lamar Blvd, Austin, TX 78704; 2820 S Lamar Blvd, Austin, TX 78704; and

    2620 Lake Austin Blvd, Austin, TX 78703. Therefore, pursuant to 42 U.S.C. §

    12182, 7-Eleven is responsible for creating, implementing, and maintaining

    policies, practices and procedures, as alleged above.

49. The ADA is over twenty-five (25) years old. The Defendant knows it must

    comply with the ADA Title III. The ADA Title III requires modifications in


                                                                          Page 59 of 89
          Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 60 of 89




    policies, practices, and procedures to comply with it, as pled above in the statute.

    42 U.S.C. §12182(b)(2)(A)(ii).

50. By this Complaint, the Plaintiffs provide sufficient notice of their demand for an

    alteration in the Defendant’s policies, practices, and procedures.

51. The Plaintiffs have been obligated to retain the undersigned counsel for the filing

    and prosecution of this action. They are entitled to have their reasonable

    attorney’s fees, costs and expenses paid by the Defendant pursuant to 42 U.S.C.

    § 12205.

52. Pursuant to 42 U.S.C. § 12188, this Court is authorized to enjoin these illegal

    policies, practices, and procedures.

                           COUNT THREE
       VIOLATION OF THE AMERICANS WITH DISABILITIES ACT
                  Denial of Full and Equal Enjoyment

53. The Plaintiffs re-allege paragraphs above.

54. 42 U.S.C. § 12182(a) provides:

                   No individual shall be discriminated against on the
                   basis of disability in the full and equal enjoyment of
                   the goods, services, facilities, privileges,
                   advantages, or accommodations of any place of
                   public accommodation by any person who owns,
                   leases (or leases to), or operates a place of public
                   accommodation.

55. Congress enacted the ADA upon finding, among other things, that "society has

    tended to isolate and segregate individuals with disabilities" and that such forms


                                                                            Page 60 of 89
          Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 61 of 89




    for discrimination continue to be a “serious and pervasive social problem.” 42

    U.S.C. § 12101(a)(2).

56. Congress also found that: “individuals with disabilities continually encounter

    various forms of discrimination, including outright intentional exclusion, the

    discriminatory effects of architectural, transportation, and communication

    barriers, overprotective rules and policies, failure to make modifications to

    existing facilities and practices, exclusionary qualification standards and criteria,

    segregation, and relegation to lesser services, programs, activities, benefits, jobs,

    or other opportunities, 42 U.S.C. § 12101(a)(5); “the nation’s proper goals

    regarding individuals with disabilities are to assure equality of opportunity, full

    participation, independent living, and economic self-sufficiency for such

    individuals;” 42 U.S.C. § 12101(a)(7). Congress even found that: “the continuing

    existence of unfair and unnecessary discrimination and prejudice denies people

    with disabilities the opportunity to compete on an equal basis and to pursue those

    opportunities for which our free society is justifiably famous and costs the United

    States billions of dollars in unnecessary expenses resulting from dependency and

    nonproductivity.” 42 U.S.C. § 12101(a)(8).

57. In response to these findings, Congress explicitly stated that the purpose of the

    ADA is to provide “a clear and comprehensive national mandate for the

    elimination of discrimination against individuals with disabilities” and “clear,


                                                                            Page 61 of 89
          Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 62 of 89




    strong, consistent, enforceable standards addressed discrimination against

    individuals with disabilities.” 42 U.S.C. § 12101(b)(1)-(2).

58. The ADA provides, inter alia, that it is discriminatory to subject an individual or

    class of individuals based on a disability “to a denial of the opportunity of the

    individual or class to participate in or benefit from the goods, services, facilities,

    privileges, advantages, or accommodations of an entity.” 42 U.S.C. §

    12182(a)(i).

59. The ADA further provides that it is discriminatory “to afford an individual or

    class of individuals, on the basis of a disability . . . with the opportunity to

    participate in or benefit from a good, service, facility, privilege, advantage, or

    accommodation that is not equal to that afforded to other individuals.” 42 U.S.C.

    § 12182(a)(ii).

60. Congress enacted the ADA in light of its findings that “individuals with

    disabilities continually encounter various forms of discrimination, including

    outright intentional exclusion, the discriminatory effects of architectural,

    transportation, and communication barriers, overprotective rules and policies,

    failure to make modifications to existing facilities and practices, exclusionary

    qualification standards and criteria, segregation, and relegation to lesser services,

    programs, activities, benefits, jobs, or other opportunities.” 42 U.S.C.

    12101(a)(5). The Defendant’s acts and omissions alleged herein are in violation


                                                                             Page 62 of 89
          Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 63 of 89




    of the ADA, 42 U.S.C. §§ 12101, et seq., and the regulations promulgated

    thereunder.

61. To address this broad range of discrimination in the context of public

    accommodations, Congress enacted Title III, which by its clear text, requires a

    public accommodation to provide individuals with disabilities more than simple

    physical access. Congress recognized that “individuals with disabilities

    continually encounter various forms of discrimination” including not only

    barriers to physical access, but also other forms of exclusion and relegation to

    lesser services, programs, activities, benefits, jobs, or other opportunities. 42

    U.S.C. 12101(a)(5); see also H.R. Rep. No. 485, Pt. 2, 101st Cong., 2d Sess. 35-

    36 (1990) (“lack of physical access to facilities” was only one of several “major

    areas of discrimination that need to be addressed”); H.R. Rep. No. 485, Pt. 3,

    101st Cong., 2d Sess. 54 (1990) (“It is not sufficient to only make facilities

    accessible and usable; this title prohibits, as well, discrimination in the provision

    of programs and activities conducted by the public accommodation.”).

62. For that reason, the Act applies not only to barriers to physical access to business

    locations, but also to any policy, practice, or procedure that operates to deprive

    or diminish disabled individuals’ full and equal enjoyment of the privileges and

    services offered by the public accommodation to the public. 42 U.S.C. 12182.

    Thus, a public accommodation may not have a policy, practice or procedure that


                                                                            Page 63 of 89
          Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 64 of 89




    excludes    individuals   with   disabilities   from   services.   42    U.S.C.    §

    12182(b)(1)(A)(i).

63. The keystone for this analysis is the Defendant must start by considering how its

    facility is used by non-disabled guests and then take reasonable steps to provide

    disabled guests with a like experience. Spector v. Norwegian Cruise Line Ltd.,

    545 U.S. 119, 128–29, 125 S.Ct. 2169, 162 L.Ed.2d 97 (2005); see also,

    Baughman v. Walt Disney World Company, 685 F.3d 1131, 1135 (9th Cir. 2012).

64. The Plaintiffs were denied full and equal access to 7-Eleven stores referenced

    above. The Plaintiffs specifically and certainly want to return to the Defendant’s

    convenience store. More specifically, the Plaintiffs want to be afforded the same

    level of service that is offered to non-disabled individuals and which the

    Defendant has failed to provide to the Plaintiffs as follows: the Defendant failed

    to provide an accessible parking area and accessible route              for disabled

    individuals, which means the Plaintiffs cannot park, cannot independently get out

    of the car and onto his wheelchair, cannot independently travel from the parking

    area into the establishment, cannot determine if there is a usable parking space,

    and must determine by trial and error how he is to park and move into the

    convenience store; the Defendant failed to provide an accessible route from the

    parking to the entrance throughout the facility; the Defendant failed to provide

    accessible counters; the Defendant failed to provide an accessible restroom for


                                                                            Page 64 of 89
          Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 65 of 89




    disabled individuals, which means that, unlike the able-bodied, the disabled are

    challenged or denied the opportunity to independently use the restroom, clean up

    after using the restroom, move throughout the restroom, and prohibited from

    using all the other elements of the restroom; the Defendant’s continued failure to

    maintain ADA accessibility as an integral part of the highest possible experience

    that non-disabled individuals get to independently enjoy has segregated or

    otherwise treated the Plaintiffs and others similarly situated differently, in that,

    7-Eleven makes Mrs. King dependent on family or an independent third party

    which is not the same experience that 7-Eleven affords to non-disabled

    individuals, and all the foregoing failures by the Defendant inhibited the

    Plaintiffs from having the same experience that non-disabled individuals have

    when at 7-Eleven.

65. In its Preamble to the Title III regulation, the Department of Justice recognized

    that mobility impaired persons including persons in wheelchairs should have the

    same opportunities to enjoy the goods and services and other similar events of

    public accommodation with their families and friends, just as other non-disabled

    individuals do. The DOJ further recognized that providing segregated

    accommodations and services relegates persons with disabilities to the status of

    second-class citizens. 28 C.F.R. pt. 36, App. B, § 36.203.

66. The ADA specifically makes it unlawful to provide individuals with disabilities


                                                                           Page 65 of 89
         Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 66 of 89




    with an unequal benefit, and to relegate individuals with disabilities to a

    “different or separate” benefit. 42 U.S.C. §§ 12182(b)(1)(A)(ii)-(iii); 28 C.F.R. §

    36.202(b)-(c). Further, 28 C.F.R. § 302(b) requires that goods, services, and

    accommodations be provided to individuals with disabilities in “the most

    integrated setting appropriate.” 42 U.S.C. § 12182(b)(1)(B); 28 C.F.R. §

    36.203(a). Similarly, the Preamble in addition to recognizing that persons who

    use wheelchairs have been forced to sit apart from family and friends, also

    recognizes that persons who use wheelchairs historically have been provided

    inferior seating and segregated accommodations compared to non-disabled

    individuals, thus relegating persons who use wheelchairs “to the status of second-

    class citizens.” See 28 C.F.R. pt. 36, App. B, at 631-633, 651 (2000) (discussion

    of §§ 36.308, 36.203).

67. Thus, the Defendant’s use of the accessible features constitutes statutory

    discrimination in violation of the ADA, because the Defendant has segregated

    and separated the disabled from the non-disabled individuals. “The goal is to

    eradicate the invisibility of the handicapped. Separate-but-equal services do not

    accomplish this central goal and should be rejected.” H.R. Rep. No. 101-485(III),

    at 50, 1990 U.S.C.C.A.N at 473. The ADA provides a broad mandate to

    “eliminate discrimination against disabled individuals, and to integrate those

    individuals into the economic and social mainstream American life.” PGA Tour,


                                                                          Page 66 of 89
           Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 67 of 89




    Inc. v. Martin, 532 U.S. 661, 675; 121 S.Ct. 1879, 149 L.Ed.2d 904 (2001)

    (quoting H.R.Rep. No. 101-485, pt. 2, p.50 (1990), reprinted in 1990

    U.S.C.C.A.N. 303, 332).

68. The Defendant discriminated against the Plaintiffs by denying the Plaintiffs “full

    and equal enjoyment” and use of the goods, services, facilities, privileges and

    accommodations of the facility during each visit. Each incident of deterrence

    denied the Plaintiffs an equal “opportunity to participate in or benefit from the

    goods, services, facility, privilege, advantage, or accommodations” of Big A.

69. The Defendant’s conduct and the Defendant’s unequal treatment to the Plaintiffs

    constitute continuous violations of the ADA and absent a Court ordered

    injunction from doing so, the Defendant will continue to treat the Plaintiffs and

    others similarly situated unequally.

70. The Defendant’s failure to maintain the accessible features that are required to

    be readily accessible to and usable by individuals with disabilities constitutes

    continuous discrimination and absent a Court ordered injunction, the Defendant

    will        continue        to         not     maintain         the       required

    accessible features at Defendant’s facility. 28 C.F.R.§ 36.211(a).

71. The Plaintiffs have been obligated to retain the undersigned counsel for the filing

    and prosecution of this action. They are entitled to have their reasonable

    attorney’s fees, costs and expenses paid by the Defendant pursuant to 42 U.S.C.


                                                                           Page 67 of 89
          Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 68 of 89




    § 12205.

72. Pursuant to 42 U.S.C. § 12188, this Court is authorized to enjoin these illegal acts

    of the Defendant.

                        COUNT FOUR
  VIOLATION OF THE AMERICANS WITH DISABILITIES ACT, TITLE III
                     42 U.S.C. § 12183(a)(1)
           (Failure to design and construct facility for ADA compliance)


73. The Plaintiffs re-allege paragraphs above.

74. 42 U.S.C. § 12183(a)(1) provides:

                  [Discrimination includes] a failure to design and
                  construct facilities for first occupancy later than 30
                  months after July 26, 1990, that are readily accessible
                  to and usable by individuals with disabilities, except
                  where an entity can demonstrate that it is structurally
                  impracticable to meet the requirements of such
                  subsection in accordance with standards set forth or
                  incorporated by reference in regulations issued under
                  this subchapter.

75. Congress passed the ADA in part because "historically, society has tended to

    isolate and segregate individuals with disabilities, and such forms of

    discrimination . . . continue to be a serious and pervasive social problem." 42

    U.S.C. § 12101(a)(2). Congress found that this discrimination included

    "segregation and relegation to lesser services, programs, activities, benefits, jobs,

    or other opportunities." Id. § 12101(a)(5). In its Preamble to the Title III
                                                                            Page 68 of 89
          Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 69 of 89




    regulation, the Department of Justice recognized that persons in wheelchairs

    should have the same opportunities to enjoy the goods and services and other

    similar events of a public accommodation with their families and friends, just as

    other non-disabled individuals do. The DOJ further recognized that providing

    segregated accommodations and services relegates persons with disabilities to

    the status of second-class citizens. 28 C.F.R. pt. 36, App. B, § 36.203.

76. To eliminate such segregation Congress enacted the requirement that facilities be

    "readily accessible to and usable by individuals with disabilities". This very

    requirement is intended to enable persons with disabilities “to get to, enter and

    use a facility.” H.R. Rep. No. 101- 485(III), at 499-500 (1990). It requires "a high

    degree of convenient accessibility," id., as well as access to the same services

    that are provided to members of the general public. "For new construction and

    alterations, the purpose is to ensure that the service offered to persons with

    disabilities is equal to the service offered to others." Id.

77. As the legislative history makes clear, the ADA is geared to the future -- the goal

    being that, over time, access will be the rule rather than the exception. Thus, the

    ADA only requires modest expenditures to provide access in existing facilities,

    while requiring all new construction to be accessible. H.R. Rep. 485, Part 3, 101st

    Cong., 2d Sess. 63 (1990).

78. To realize its goal of a fully accessible future, Congress required that all newly


                                                                           Page 69 of 89
          Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 70 of 89




    constructed facilities be designed and constructed according to architectural

    standards set by the Attorney General. 42 U.S.C. §§ 12183(a), 12186(b). Those

    Standards for Accessible Design ("Standards") are incorporated into the

    Department of Justice's regulation implementing Title III of the ADA, 28 C.F.R.

    Part 36, Appendix.

79. The Standards set architectural requirements for newly constructed buildings that

    apply to all areas of the facility, from parking areas, interior walkways and

    entrances, common areas, seating, restrooms, and sales/service areas.

80. The Defendant was and is required to design and construct the 7-Eleven

    convenience stores to be “readily accessible to and usable by individuals with

    disabilities.” Defendant violated the statute by failing to design and construct its

    convenience stores to be readily accessible to and usable by individuals with

    disabilities including individuals who use wheelchairs. Defendant further

    violated the statute by failing to design and construct its convenience stores in

    compliance with the ADA during planned alterations as described throughout

    this Complaint.

81. To date, the Defendant’s discriminating actions continue.

82. The Plaintiffs have been obligated to retain the undersigned counsel for the filing

    and prosecution of this action. They are entitled to have their reasonable

    attorney’s fees, costs and expenses paid by the Defendant pursuant to 42 U.S.C.


                                                                           Page 70 of 89
           Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 71 of 89




      § 12205.

 83. Pursuant to 42 U.S.C. § 12188, this Court is authorized to enjoin these illegal

      actions by the Defendant.

                                 COUNT FIVE
        VIOLATION OF THE AMERICANS WITH DISABILITIES ACT
            42 U.S.C. § 12182(a) and 28 C.F.R. § 36.302 (e)(1)(i)-(ii)
                   (Failure to Integrate Website Accessibility)

 84. The Plaintiffs incorporate by reference and reallege all the paragraphs above.

 85. The ADA's legislative history provides that integration is fundamental to the

      purposes of the ADA. Provision of segregated accommodations, goods and

      services relegate persons with disabilities to be an inferior second-class citizen.

      H. Rep. 101–485(III), 101st Cong., *1279 2d Sess., at 56, reprinted in 1990

      U.S.C.C.A.N. 445, 479. “The goal is to eradicate the invisibility of the

      handicapped. Separate-but-equal services do not accomplish this central goal and

      should be rejected.” Id. at 50, 1990 U.S.C.C.A.N. at 473.

86.   Congress enacted the ADA in light of its findings that “individuals with

      disabilities continually encounter various forms of discrimination, including

      outright intentional exclusion, the discriminatory effects of architectural,

      transportation, and communication barriers, overprotective rules and policies,

      failure to make modifications to existing facilities and practices, exclusionary

      qualification standards and criteria, segregation, and relegation to lesser services,

      programs, activities, benefits, jobs, or other opportunities.”           42 U.S.C.
                                                                              Page 71 of 89
           Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 72 of 89




      12101(a)(5).

87.   Legislative history indicates that websites of public accommodations are covered

      by Title III. Although the internet did not exist when Congress enacted the ADA

      in 1990, the legislative histories state that Congress intended to include the use

      of new and evolving technologies by public accommodations and other covered

      entities in meeting their ADA obligations. Consequently, it is consistent with

      Congressional intent to include within Title III’s coverage the goods and services

      provided by public accommodations through their websites. See Nat’l Fed’n of

      the Blind v. Scribd, 97 F.Supp. 3d 565, 574 (D. Vt. 2015).

88.   The Justice Department has long affirmed the application of Title III to the

      websites of public accommodations. The statute’s broad and expansive

      nondiscrimination mandate reaches goods and services provided by covered

      entities on Web sites over the Internet.” 75 Fed Reg. 43,460, 46,463 See also

      Netflix, 869 F. Supp. 2d at 200 (excluding web-based services would “run afoul

      of the purposes of the ADA and would severely frustrate Congress’s intent that

      individuals with disabilities fully enjoy the goods, services, privileges, and

      advantages available indiscriminately to other members of the general public.”

      Carparts Distribution Center, Inc. v. Automotive Wholesaler’s Association of

      New England, Inc., 37 F.3d 12, 20 (1st Cir. 1994).

89.   Today, internet technology enables individuals to participate actively in their


                                                                            Page 72 of 89
           Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 73 of 89




      community and engage in virtually all forms of commerce from the comfort and

      convenience of their home, to the extent that virtual reality through the internet

      is almost as important as physical reality in brick-and-mortar constructed public

      accommodations, in pursuing commerce from public accommodations. That

      websites were not explicitly written into the ADA at its passage in the early 1990s

      but are nevertheless covered does not indicate ambiguity in the ADA, but rather

      the breadth of the ADA. Andrews v. Blick Art Materials, LLC, No. 17-CV-767,

      2017 WL 3278898, (E.D.N.Y. Aug. 1, 2017).

90.   The Defendant did not allow Mrs. King to use the website in the same manner as

      individuals without disabilities, because the website fails to integrate alternative

      platforms that enable disabled individuals who have limited use of their hands

      the opportunity to use the alternative platforms to navigate and select items on

      the page. The able-bodied online website user can only use a mouse to navigate,

      whereas individuals who have limited use of their hands cannot use assistive

      technology to navigate through the website. Moreover, the Defendant provides a

      plethora of services and associated benefits, including but not limited to rewards,

      gift cards, store locations, online shopping, among other services to able-bodied

      individuals, but fails to provide those same services to disabled individuals which

      relegates and otherwise segregates disabled individuals to inferior benefits and

      services of 7-Eleven.


                                                                             Page 73 of 89
           Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 74 of 89




91.   The design of the Defendant’s web site impedes Mrs. King and others similarly

      situated from accessing the services, privileges and accommodations afforded

      able-bodied patrons through the web platform. The website fails to integrate

      alternative access methods that allow a person with limited manual dexterity to

      access the information and navigate the web site without being able to use a

      mouse. That is, the website design does not provide for functions to be carried

      out using a keyboard or voice input. On its website, the Defendant provides a

      plethora of services and associated benefits, including but not limited to including

      but not limited to rewards, gift cards, store locations, online shopping, among

      other services to the general public, but fails to provide those same services to

      persons with disabilities. Such actions relegate and otherwise segregate persons

      with disabilities to inferior benefits and services offered by 7-Eleven.

92.   As pled previously, intangible barriers to access are prohibited, just as tangible

      barriers are prohibited.

93.   The actions by the Defendant violate:

       (a) 42 U.S.C. § 12182(a), because its actions deny the Plaintiffs full and equal

           enjoyment of the Defendant’s goods and services;

       (b) 42 U.S.C. § 12182(b)(1)(A)(i), because the Defendant’s actions deny the

           Plaintiffs equal participation in goods and services offered by the Defendant;

       (c) 42 U.S.C. § 12182(b)(1)(A)(ii) and (iii), because the Plaintiffs are provided


                                                                             Page 74 of 89
         Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 75 of 89




         both separate and unequal benefits of the Defendant’s goods and services;

      (d) 42 U.S.C. § 12182(b)(1)(B), because the Defendant does not provide their

         goods and services in the most integrated setting appropriate;

      (e) 28 C.F.R. 36.303(c), because the Defendant has failed to provide auxiliary

         aids and services where necessary to ensure effective communication with

         the disabled Plaintiff.

94. The Plaintiffs do not allege that there are specific mandatory regulations for

    websites that establish compliance or non-compliance as a matter of law. The

    Plaintiffs plead, consistent with the Department of Justice determinations, that in

    achieving such conformance and usability of websites by individuals with

    disabilities, the Defendant should rely upon the User Agent Accessibility

    Guidelines (“UAGG”) 1.0, the Authorizing Tool Accessibility Guidelines

    (“ATAG”) 2.0, and the Guidance on Applying WCAG 2.1 to Non-Web

    Information and Communications Technologies (“WCAH2ICT”), published by

    the W3C, as well as guidance published by the W3C’s Mobile Accessibility Task

    Force, as stated guidance published by the W3C’s Mobile Accessibility Task

    Force.

95. To date, the Defendant’s discriminating actions continue.

96. As pled above, 7-Eleven, Inc., is the “owner” of the public internet website

    www.7-eleven.com and “operates” the world-wide websites services that are


                                                                          Page 75 of 89
          Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 76 of 89




    available to the public at 7-Eleven stores. Therefore, pursuant to 42 U.S.C. §

    12182, responsible for creating, implementing, and maintaining policies,

    practices and procedures, and further, providing auxiliary aids and services to its

    web-based services, as alleged above. 42 U.S.C. § 12182.

97. The Plaintiffs have been obligated to retain the undersigned counsel for the filing

    and prosecution of this action. They are entitled to have their reasonable

    attorney’s fees, costs and expenses paid by the Defendant pursuant to 42 U.S.C.

    § 12205.

98. Pursuant to 42 U.S.C. § 12188 this Court is authorized to enjoin these illegal

    actions by the Defendant.

                             COUNT SIX
VIOLATION OF THE AMERICANS WITH DISABILITIES ACT, TITLE III
                     42 U.S.C. § 12182(2)(A)(iii)
               (Failure to Provide Services Necessary to
            Ensure Equal Access to Innovative Technology)

99. The Plaintiffs incorporate by reference and reallege all the paragraphs above.

100. The ADA was the most sweeping civil rights legislation since the Civil Rights

    Act of 1964. When it was enacted Congress had no conception of how the

    Internet would change global commerce. “[W]e were not communicating by e-

    mail, blog, or tweet; we were not filling virtual shopping carts with clothes,

    books, music, and food; we weren't banking, renewing our driver's licenses,

    paying taxes or registering for and taking classes online. Congress could not have


                                                                           Page 76 of 89
          Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 77 of 89




    foreseen these advances in technology. Despite Congress' great cognitive powers,

    it could not have foreseen these advances in technology which are now an integral

    part of our daily lives. Yet Congress understood that the world around us would

    change and believed that the nondiscrimination mandate contained in the ADA

    should be broad and flexible enough to keep pace.” Achieving the Promises of

    the Americans with Disabilities Act in the Digital Age—Current Issues,

    Challenges and Opportunities: Hearing before the H. Subcomm. on the

    Constitution, Civil Rights, and Civil Liberties of the House Comm. on the

    Judiciary, 111th Cong., 2d Sess. 111–95 (2010).

101. Since the internet plays such a critical role in the personal and commercial lives

    of Americans, excluding disabled persons from access to covered entities that

    use the internet and mobile applications as a means of reaching the public would

    defeat the purpose of this important civil rights legislation. Today, places of

    public accommodation are increasingly using mobile applications (“mobile

    apps”) to provide services, benefits and goods more effectively to the public and

    expand the services the public accommodation has to offer in new ways. These

    services that are provided via a public accommodation for web applications,

    mobile application, and hybrid applications (“mobile platform”) also need to be

    provided to disabled individuals.

102. ADA Title III states that discrimination includes “a failure to take such steps as


                                                                           Page 77 of 89
         Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 78 of 89




    may be necessary to ensure that no individual with a disability is excluded, denied

    services, segregated or otherwise treated differently than other individuals

    because of the absence of auxiliary aids and services, unless the entity can

    demonstrate that taking such steps would fundamentally alter the nature of the

    good, service, facility, privilege, advantage, or accommodation being offered or

    would result in an undue burden.” 42 U.S.C. § 12182(b)(2)(A)(iii). Regulations

    promulgated by DOJ implementing Title III require public accommodations to

    provide “appropriate auxiliary aids and services where necessary to ensure

    effective communication with individuals with disabilities.” 28 C.F.R. §

    36.303(c)(1). Auxiliary aids and services include . . . accessible electronic and

    information technology, among other methods. 28 C.F.R. § 36.303(b). Auxiliary

    aids and services include acquisition or modification of equipment or devices,

    and other similar services and actions. 28 C.F.R. 36.303(b)(3)-(4).

103. The plain language of these statutory provisions applies to discrimination in

    offering the goods and services ‘‘of’’ a place of public accommodation or the

    services, programs, and activities ‘‘of’’ a public entity, rather than being limited

    to those goods and services provided ‘‘at’’ or ‘‘in’’ a place of public

    accommodation or facility of a public entity.

104. The ADA and the Title III regulation, since their enactment and promulgation,

    have always required that public accommodations provide effective


                                                                           Page 78 of 89
         Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 79 of 89




    communication to persons with disabilities through the provision of auxiliary

    aids and services. A commercial transaction between a customer and a public

    accommodation requires communication between the two. Defendant has chosen

    to provide a service through a mobile application for rewards, gift cards, store

    locations, online shopping, among other services among many other services

    through the mobile platform. The Defendant communicates all of that to able-

    bodied individuals as a service. Yet, the Defendant’s use of its mobile application

    and the services it offers through the application does not communicate and

    provide services to the disabled individuals. This is contrary to the broad mandate

    of the ADA which prohibits not only outright exclusion but also unnecessary

    differential treatment. See 42 U.S.C. §§ 12182(a), (b(1)(A), (b)(2)(A)(iii).

    Congress expressly stated when passing the ADA, “…the types of

    accommodation and services provided to individuals with disabilities, under all

    of the titles of this bill, should keep pace with the rapidly changing technology

    of the times[,]” and that technological advances “may require public

    accommodations to provide auxiliary aids and services in the future which today

    would not be required because they would be held to impose undue burdens on

    such entities.” See H.R. Rep. No. 485, pt. 2, at 108 (1990).

105. The unlawful implementation of eligibility criteria in other contexts that are

    clearly covered by the Act is analogous to the Defendant’s effective screening of


                                                                          Page 79 of 89
     Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 80 of 89




Plaintiffs from using its mobile app. For example, there is no question that the

administration of admission testing by a private secondary school falls within the

scope of Title III. See Section 12189; 28 C.F.R. 36.309. There would be little

question that the ADA would apply, and would be violated, if the Defendant

screened guests as they entered, sending home guests on the grounds that they

were deaf or physically disabled or suffered from diabetes or any other disability.

See 28 C.F.R. Pt. 36 App. B, p. 640 (commentary to 28 C.F.R. 36.301) (“It would

violate this section to establish exclusive or segregative eligibility criteria that

would bar, for example, all persons who are deaf from playing on a golf course

or all individuals with cerebral palsy from attending a movie theater.”). (“An

insurance company can no more refuse to sell a policy to a disabled person over

the Internet than a furniture store can refuse to sell furniture to a disabled person

who enters the store’. Accordingly, the site of the sale is irrelevant. All that matter

is whether the good or service is offered to the public. (Nat'l Fed'n of the Blind.

Scribd Inc., 97 F. Supp. 3d 565 (D. Vt. 2015). The Defendant’s failure to permit

or include assistive technology in relation to their mobile app directly and

physically screens and prevents the Mrs. King from being able to use the mobile

app, just as if the Defendant in their establishment placed items outside the

Plaintiff’s reach and said the Plaintiffs cannot have the items unless the Plaintiffs

can get the items for themselves.


                                                                          Page 80 of 89
         Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 81 of 89




106. In our contemporary technological society, “excluding businesses that sell

    services through the Internet from the ADA would ‘run afoul of the purposes of

    the ADA and would severely frustrate Congress's intent that individuals with

    disabilities fully enjoy the goods, services, privileges, and advantages available

    indiscriminately to other members of the general public.” Netflix, 869 F.Supp.2d

    at 200 (quoting Carparts, 37 F.3d at 20). (quoting Nat'l Fed'n of the Blind. Scribd

    Inc., 97 F. Supp. 3d 565 (D. Vt. 2015).

107. The Defendant diminish the Plaintiff’s rights under the ADA to fully participate

    in all aspects of society, which is counter to Congress’ goal. Defendant’s ableism,

    as described throughout the Complaint, is excluding the Plaintiffs from equality

    of opportunity, full participation, independent living, and economic self-

    sufficiency and in doing so excludes the Plaintiffs from a plethora of goods and

    services that are offered through the mobile platform which includes but is not

    limited to the following:

      (a) The Defendant are excluding, denying services, and otherwise segregating

         the Plaintiff from all of the benefits and services the Defendant offers

         through their mobile apps as a result of their failure to modify their mobile

         application platform to allow assistive technology, which includes, but is

         not limited to, voice recognition, alternative input methods, assistive touch

         functions, among other accessibility methods that the Plaintiff require, to


                                                                          Page 81 of 89
   Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 82 of 89




   compete on an equal basis and maintain independent self-sufficiency;

(b) The Defendant is excluding, denying services, or otherwise segregating the

   Plaintiff, because unlike able bodied individuals, disabled individuals are

   excluded from the Defendant’s services that enables individuals to view

   promotions through the mobile apps;

(c) The Defendant is excluding, denying services, or otherwise segregating

   Plaintiff, because unlike able bodied individuals, disabled individuals are

   excluded from the Defendant’s services that enables individuals to view the

   various options at 7-Eleven through the mobile apps;

(d) The Defendant is excluding, denying services, or otherwise segregating the

   Plaintiff, because unlike able bodied individuals, disabled individuals are

   excluded from the Defendant’s services that enables individuals to view and

   select features through the mobile apps;

(e) The Defendant is excluding, denying services, or otherwise segregating the

   Plaintiff, because unlike able bodied individuals, disabled individuals are

   excluded from the Defendant’s services that enables individuals to view and

   access rewards, store locations and shop online through the mobile apps;

(f) The Defendant is excluding, denying services, or otherwise segregating the

   Plaintiff, because unlike able bodied individuals, disabled individuals are

   excluded from the Defendant’s services that enables individuals to access


                                                                  Page 82 of 89
         Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 83 of 89




         and view all the benefits of 7-Eleven through use of the mobile apps;

      (g) The Defendant is excluding, denying services, and otherwise segregating the

         Plaintiff as a result of their failure to modify equipment, devices and/or other

         similar services. 28 C.F.R. § 36.303(b)(3)-(4).

      (h) The Defendant is excluding, denying services, or otherwise segregating the

         Plaintiff of all the goods and services offered on its mobile apps as a result

         of the Defendant’s failure to design their mobile apps that enable alternative

         assistive technology;

108. The design of the Defendant’s mobile app impedes the Plaintiff and others

    similarly situated from accessing the services, privileges and accommodations

    afforded patrons through the mobile app. The mobile app fails to integrate

    alternative access methods that allow a person with limited manual dexterity in

    their hands to access the information and navigate the mobile app.

109. The actions by the Defendant violate:

      (a) 42 U.S.C. § 12182(a), because the Defendant’s action denies the Plaintiffs

         full and equal enjoyment of the Defendant’s goods and services;

      (b) 42 U.S.C. § 12182(b)(1)(A)(i), because the Defendant’s actions deny the

         Plaintiffs equal participation in goods and services offered by the Defendant;

      (c) 42 U.S.C. § 12182(b)(1)(A)(ii) and (iii), because the Plaintiffs are provided

         both separate and unequal benefits of the Defendant’s goods and services;


                                                                            Page 83 of 89
         Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 84 of 89




      (d) 42 U.S.C. § 12182(b)(1)(B), because the Defendant does not provide its

         goods and services in the most integrated setting appropriate;

      (e) 28 C.F.R. 36.303(c), because the Defendant has failed to provide auxiliary

         aids and services where necessary to ensure effective communication with

         the disabled the Plaintiffs.

110. The Plaintiffs do not allege that there are specific mandatory regulations for

    mobile applications that establish compliance or non-compliance as a matter of

    law. Plaintiffs plead, consistent with the Department of Justice determinations,

    that in achieving such conformance and usability of mobile apps by individuals

    with disabilities, the Defendant should rely upon the User Agent Accessibility

    Guidelines (“UAGG”) 1.0, the Authorizing Tool Accessibility Guidelines

    (“ATAG”) 2.0, and the Guidance on Applying WCAG 2.1 to Non-Web

    Information and Communications Technologies (“WCAH2ICT”), published by

    the W3C, as well as guidance published by the W3C’s Mobile Accessibility Task

    Force, as stated guidance published by the W3C’s Mobile Accessibility Task

    Force.

111. To date, the Defendant’s discriminating actions continue.

112. As pled above, 7-Eleven, Inc. “owns” and “operates” the 7-Eleven mobile

    application and its goods and services offered on the mobile app, and is therefore,

    pursuant to 42 U.S.C. § 12182, responsible for creating, implementing, and


                                                                          Page 84 of 89
          Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 85 of 89




     maintaining policies, practices and procedures, as alleged above.

113. The Plaintiffs have been obligated to retain the undersigned counsel for the filing

     and prosecution of this action. They are entitled to have their reasonable

     attorney’s fees, costs and expenses paid by the Defendant pursuant to 42 U.S.C.

     § 12205.

114. Pursuant to 42 U.S.C. § 12188 this Court is authorized to enjoin these illegal

     actions by the Defendant.

     WHEREFORE, premises considered, the Plaintiffs demand judgment against

the Defendant on Counts One through Six and request the following injunctive and

declaratory relief:

          1. That the Court declare that the properties are owned and operated by the

             Defendant as well as all the Defendant’s illegal actions described herein

             violate the ADA, as specifically described above;

          2. That the Court enter an order enjoining the Defendant to alter the facility

             to make it accessible to and usable by individuals with disabilities to the

             full extent required by Title III of the ADA, to comply with 42 U.S.C.

             § 12182(b)(2)(A)(iv) and its implementing regulations, as stated in

             Count One;

          3. That the Court enter an order, in accordance with Count Two, directing

             the Defendant to modify its policies, practices, and procedures both to

                                                                           Page 85 of 89
Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 86 of 89




   remedy the numerous ADA violations outlined above, in violation of 42

   U.S.C. § 12182(b)(2)(A)(ii), and to permanently enjoin the Defendant to

   make its business practices consistent with ADA Title III in the future;

4. That the Court enter an order directing the Defendant to provide the

   Plaintiffs full and equal access both to the 7-Eleven experience and to

   the use of the establishments, and further order the Defendant to maintain

   the required accessible features at the establishments so that the Plaintiffs

   and others similarly situated are offered the experience that is offered to

   non-disabled individuals, as stated in Count Three;

5. That the Court enter an Order directing the Defendant to evaluate and

   neutralize its policies, practices, and procedures towards persons with

   disabilities for such reasonable time to allow them to undertake and

   complete corrective procedures;

6. That the Court award reasonable attorney’s fees, costs, (including expert

   fees) and other expenses of suit, to the Plaintiffs; and

7. That the Court enjoin the Defendant to remediate the 7-Eleven stores to

   the proper level of accessibility required for the design and construction

   of the facility for first occupancy, as stated in Count Four;

8. That the Court enter an order requiring that the Defendant adopt and

   implement a website accessibility policy and take the necessary actions


                                                                   Page 86 of 89
 Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 87 of 89




    to make their website accessible to the Plaintiffs, as particularly

    described in Count Five;

 9. That the Court enter an order requiring the Defendant to place on its

    homepage a statement concerning its website accessibility policy;

    provide training to all their workers and associates who write or develop

    programs or code; and test their website quarterly to identify and repair

    any incidence of nonconformance;

10. That the Court enter an order requiring the Defendant to adopt and

    implement a mobile application accessibility policy and take the

    necessary actions to make their mobile application accessible to the

    Plaintiffs, as particularly described in Count Six;

11. That the Court enter an order requiring the Defendant to place on its

    mobile application a statement covering their mobile application

    accessibility policy; provide training to all their workers and associates

    who write or develop the programs and code for the mobile application;

    and test the mobile application quarterly to identify and repair any

    indication of non-conformance;

12. That the Court award reasonable attorney’s fees, costs, (including expert

    fees) and other expenses of suit, to the Plaintiffs.

13. That the Court award such other, further, and different relief as it deems


                                                                  Page 87 of 89
    Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 88 of 89




       necessary, just, and proper.

Respectfully Submitted, this 20th day of March 2019.

                            /s/__Amanda L. Powell________________
                                AMANDA L. POWELL
                                TX Bar No. 24081104
                                ADA Group LLC
                                4001 Carmichael Road, Suite 570
                                Montgomery, Alabama 36106
                                334.819.4032 p
                                334.819.4032 f
                                ALP@ADA-Firm.com
                                Attorney for the Plaintiffs




                                                             Page 88 of 89
        Case 1:19-cv-00338-RP Document 1 Filed 03/20/19 Page 89 of 89




                        CERTIFICATE OF SERVICE

      This is to certify that I have this day filed with the Clerk of Court the

aforementioned Complaint for service of process by USPS mail or electronic mail,

postage prepaid and properly addressed this 20th day of March 2019 to the

following:


7-ELEVEN, INC.
c/o Corporate Creations Network Inc.
Attn.: Registered Agent
2425 W Loop South #200
Houston, TX 77027

                                  /s/_Amanda L. Powel_____________
                                  AMANDA L. POWELL
                                  TX Bar No. 24081104
                                  ADA Group LLC
                                  4001 Carmichael Road, Suite 570
                                  Montgomery, Alabama 36106
                                  334.819.4030 p
                                  334.819.4032 f
                                  ALP@ADA-Firm.com
                                  Attorney for the Plaintiffs




                                                                    Page 89 of 89
